 In the Matter ofM UUN'IvINC17YMILLCOMPANY'(CH_»°rANOOCABAK]:1iYDIVISION),ANDCHv'iT.ANO()OABAIIEKY, INC.wndBAKERYAND CONEECTIONFRY WTORKP'RS' IN'1 VeNAIItIN \L UNION OF A1IERICA,LOCAL No. 25Case No. C-1508.-Decided July 1.5,'1940Jurisdiction:baling indusnyUnfairLabor PracticesIn genet al.responsibility of employer fo" acts of supervisory employees.Intel lei ence,Rest, at?tt, aid Cociclod: espionage and surveillance, anti-unionstatements: interrogation concerning union membership. refusal to considerrelatives of union members for employment because of the union activitiesof such employees, interference with right of employees to bargain collectively,threat to cease operations.Disci initiationApplicants for initial employmentheldentitled to protection afforded bySection 8 (3).Employer's normal right to select employees as guaranteed by FifthAmendment to Federal Constitutionheldnot infringed by interdicting dis-criminatory blacklistingRespondent found to have engaged in discrimination by its refusal tohire 27 union employees on pay roll of the Company, which it had purchased,and Ai-ho applied for employment to respondent where respondent employedall non-union Company employees, and reasons given by respondent for therefusal in some cases did not exist in fact, and in all cases, except whererespondent objected to specific union activity, other than affiliation, werepretexts for the refusal to hireRefusal of respondent to reinstate employees who struck in protest againstrefusal to hire more readilydispensableunion members and displacementby non-union workers found to be discriminatory where strikers werereplacedwith inexperienced strikebreakers and employer indicated thatdisaffiliation was condition precedent to reinstatementWhere Company's efforts to sell its business antedated advent of theUnion, Boardheldthat liquidation was occasioned by recurrent businesslossesand not by a desire to eliminate the Union, and dismissed the allega-tions of the complaint that it engaged in unfair labor practices within themeaning of Section 8 (3).Remedial Orders:offer of employment to individuals discrnnina torily refusedemployment, back pay awarded from date of refusal to hire to offer of employ-ment ; ieinstatement and back pay awarded to striking employees.Board held that since Section 10 (c) of the Act expressly permits theBoard to require upon a finding of unfair labor practices ". . . such affirma-tive action.aswill effectuate the policies of the Act," it is therebyempowered to order the employment with back pay of individuals who werenot employees of the respondent but who, absent the respondent's discrimi-25N L R B , No 56397 398DECISIONSOF NATIONALLABOR RELATIONS BOARDnatory refusal of employment contrary to Section 8 (3) of the Act, wouldhave been hired and paid wages.Where at time of hearing a Company although not operating an activebusiness existed as a corporate entity and was engaged in the liquidationof its remaining assets it was ordered to post notices in the event it hasreentered,or shall hereafter reenter, its former business or any substan-tially similar business.Mr. Alexander E. WilsonandMr. John McKee,for the Board.Mr. John S. Fletcher,of Chattanooga, Tenn., for the Mill Company.Mr. Cecil Sims,of Nashville, Tenn., for Bakery, Inc.Mr. Herbert G. 'B. KingandMr. Curtis R. Sim,of Chattanooga,Tenn., for the Union.,Mr. Eugene R. Thorrons,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed by Bakery and ConfectioneryWorkers' International Union of America, Local No. 25,1 herein calledtheUnion, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Tenth Region (Atlanta,Georgia) issued its complaint, dated October 25, 1939, against therespondents,Mountain City Mill Company (Chattanooga BakeryDivision), Chattanooga, Tennessee, herein called the Mill Company,and Chattanooga Bakery, Inc., Chattanooga, Tennessee, herein calledBakery, Inc., alleging that the respondents had engaged in and wereengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint accompanied by notice of hearing were dulyserved upon the respondents and the Union.With respect to the unfair labor practices, the amended complaint 2alleged in substance (1) that during a certain specified period therespondents urged. persuaded, and warned their employees to refrainfrom becoming or remaining members of the Union, and threatenedthem with discharge or other reprisal if they became or remained mem-1Erroneously designated in the record as Bakery and- Confectionery Workers, LocalUnion No. 25.2On November 13, 1939,the respondents filed separate answers to the complaint accom-panied by written motions for a bill of particulars.Subsequently, the Board issued anamended complaint, dated December 2, 1939.At the opening of the bearing on December14, the Trial Examiner denied the motions for a bill of particulars without prejudice tothe right of the respondents to request a continuance in the event of surprise, and therespondents filed separate answers to the amended complaint. MOUNTAIN CITY MILL COMPANY399bers thereof; (2) that on or about June 30, 1939, the Mill Companyceased doing business, notified its employees to apply to Bakery, Inc.for employment, and supplied the names of its employees who Wereunion members to Bakery, Inc.; (3) that on or about June 30, 1939,Bakery, Inc. refused and has since refused to employ 27 named individ-uals, listed in Appendix A hereto, who had applied for employment,because they joined and assisted the Union and engaged in concertedactivities for the purposes of collective bargaining and other mutualaid and protection; (4) that on July 14, 1939, 16 named employees ofBakery, Inc., who, except Will Scudgins,3 are listed in Appendix Bhereto, went out on strike in protest against the refusal of Bakery, Inc.'to eiuploy the persons listed in Appendix A and because of other unfairlabor practices mentioned in the amended complaint; (5) that on orabout October 24, 1939, Bakery, Inc. refused and has since refused toreinstate the 16 named employees in order to discourage membership inthe Union; and (6), that by the above acts the respondents interferedwith, restrained, and coerced their employees in the exercise of therights guaranteed in Section 7 of the Act.In their answers, filed December 14, 1939, the respondents denied thematerial allegations of the amended complaint. In addition, Bakery,Inc. asserted affirmatively (1) that it refused to employ the 27 individ-uals listed in Appendix A solely on "the basis of efficiency, tempera-ment, compatability, age and other matters pertinent to the renditionof proper services, ... the proper performance of duties, and abilityfor advancement . . . " and (2) that the 16 employees listed in AppendixB voluntarily quit their employment and that at the time of their ap-plication for reinstatement their postions were filled by new employeeswho were hired on a permanent basis.Pursuant to notice, a hearing was held at Chattanooga, Tennessee,from December 14 to December 20, 1939, inclusive, before Gustaf B.Erickson, the Trial Examiner duly designated by the Board.4TheBoard, the respondents, and the Union were represented by counseland participated in. the hearing:Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing; upon the issues was afforded all parties.During the course of thehearing the Trial Examiner granted without objection motions ofcounsel for the Board to dismiss the allegations of the amended com-plaint as to Will Scudgins 5 and to conform all pleadings to the proof3 Scudgins was named in the amended complaint but the allegations were dismissed asto him by the Trial Examiner, as discussedinfra'The amended complaint and an amended notice of hearing were served upon the re-spondents on December 4, 1939.At the opening of, the hearing, the respondents enteredinto a stipulation with counsel for the Board and agreed to naive any objection arisingby reason of the interval of time elapsing between the service of the amended complaintand the hearing.Also variously referred to in the record as William Scudgins and Scudgrons 400DECISIONS OF N A fIONAL LABOR RELA CiONS BOARDwith respect to dates, spelling of names, and typographical errors. TheTrial Examiner also made several rulings on -other motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.After the close of thehearing, counsel for the Board and counsel for the respondents sub-mitted briefs to the Trial Examiner.On March 14, 1940, the Trial Examiner filed an Intermediate Report,copies of which were served upon all parties, finding that the respond-ents had engaged in and were engaging in unfair labor practices, withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the-Act.He recommended that the respondents cease and desist from theirunfair labor practices and offer reinstatement with back pay to the 27individuals listed in Appendix A.He further recommended thatBakery, Inc. offer reinstatement to the 15 employees listed in AppendixB, and that the respondents pay the 15 employees back pay.There-after, the respondents filed exceptions to the Intermediate Report, andthe Mill Company submitted a brief to the Board.Pursuant to noticeserved upon all parties, a hearing for the purpose of oral argument washeld before the Board in Washington, D. C., on May 2, 1940. Therespondents were represented by counsel and participated in the argu-ment ; the Union did not appear.The Board has considered the exceptions to the Intermediate Reportand the briefs submitted by each of the parties, including those filedwith the Trial Examiner, and, save as the exceptions are consistent with,the findings of fact, conclusions of law, and order set forth below, findsthem to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSA.Mountain City Mill CompanyPrior to June 30, 1939, the respondent, Mountain City Mill Company,a Tennessee corporation, was engaged in the business of operating aflour mill and a bakery 6 under a common roof in adjoining plantslocated in Chattanooga, where it had its principal office and place ofbusiness.It also maintained eight branch houses located in Georgia,Mississippi, and Alabama.The principal raw materials used by theMill Company consisted of wheat and corn in the mill, and flour, sugar,and lard in the bakery.During 1938 the Mill Company purchasedapproximately 76,895,094 pounds of raw materials, valued at approxi-6The bakery depaitinentwas known as the Chattanooga Bakery Dwsion XIOL'N"I'-UNCITYMILLC0\IPA\1401mately $1,297,400.42, of which it obtained about 90 per cent outsidethe State of Tennessee.During the same period the Mill Companymanufactured approximately 72,837,694 pounds of finished productsvalued at approximately $2,165,974.25.Of this amount, the Mill Com-pany shipped approximately 60 per cent to purchasers located outsideTennessee.The Mill Company employed a total of approximately 242employees, excluding those who worked in a supervisory or clericalcapacity, and its annual pay roll approximated $144,211.32.B. Chattanooga Bakery, Inc.As more fully set forth in Section IIIB, infra,about June 30, 1939,the Mill Company disposed of its principal assets and ceased operatingthe null and bakery; the principal assets of its bakery department wereacquired by the respondent, Chattanooga Bakery, Inc., which thereaftercontinued the manufacture, sale, and distribution of bakery products.During the period from July 1 to November 30, 1939, Bakery, Inc. usedapproximately 2,196,500 pounds of raw materials, consisting of flour,shortening, sugar, salt, soda, and baking powder, valued at approxi-niately $71,485.44.Of this amount, it purchased 10 per cent outsidethe State of Tennessee.During the same 5-month period, Bakery, Inc.manufactured approximately 1,910,000 pounds of finished products,valued at approximately $191,071.01, and shipped approximately 60per cent thereof to States other than Tennessee.Bakery, Inc. nor-mally employed approximately 112 person,,, excluding 7 persons whoworked in a supervisory, sales, mechanical, or clerical capacity, anditsannual pay roll for production and maintenance employeesapproximated $80,600.00.At the hearing, S. H. Campbell, Jr., president of Bakery, Inc., ad-mitted that on July 1, 1939, the respondent "became engaged in inter-state commerce."II.THE ORGANIZATION INVOLVEDBakery andConfectioneryWorkers' InternationalUnion ofAmerica, Local No. 25, is a labor organization affiliated with theAmerican Federation of Labor.The Union admitted to membershipthe employees of the Mill Company's bakery division in a subsidiaryorganization known as "Cracker Workers Branch of Local No. 25."Ill.THE UNFAIR LABOR PRACTICESA. The Mill Coim parry1.Background of the unfair labor practices; interference, restraint,and coercionThe Union began organization of the employees in the Mill Com-pany's bakery division in May or June 1938.Approximately all the 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersons listed in Appendix A and Appendix B joined the Union inthe late spring or early summer of 1938.About that time ForeladySiddie Vondrake questioned Media Bragg, one of the individuals listedinAppendix A, about her union membership and directed her toascertainwhich employees belonged to the Union.' In July 1938Lois Baker, one of the individuals listed in Appendix A, and otheremployees of the Mill Company attended a meeting at the LaborTemple in Chattanooga.Both Union and Mill Company officialswere present and Richard Bean, Mill Company officer, spoke.Duringthe meeting Baker asked some questions with respect to seniority.Thenext day she was summoned to Vice-President Bean's office.We adoptBaker's testimony as to what Bean told her:Mr. Bean'asked ine what I thought I would gain by joining aunion or why I would join a union ...He went on to say . . .that the union was painting a pretty picture; that we were askingand demanding entirely too much; that the company could notafford to pay us the wages.He went on to ask about . . . senior-ity . . .He said that he would like to know just why we peoplewould put our confidence in a man like the leader of this union-Curtis Sims, a man . . . who had already ruined two companies.Mr. Bean said that he didn't have any use for the union and hedidn't see what profit anyone could have by letting the union runtheir shop.Bean did not testify.On or about August 4, 1938, the Union called a strike at the MillCompany bakery when bargaining negotiations were unsuccessful.The strike lasted until about October 6, 1938.Following the termina-tion of the strike the Mill Company and the Union entered into a con-tract, dated October 6, 1938, in which the Union secured recognitionas the "sole collective bargaining agency for the employees of theChattanooga Bakery Department . . . exclusive of office, sales (non-productive), mechanical and supervisory employees." In addition toprovisions as to wages, hours, and other working conditions, thecontract provided that.. . any cessation of- operations due to a sale of the Bakeryshall not be considered as a violation of this agreement . . . thisplant will not be sold to a stockholder of this company or a relativeto the degree of second kin of the present owner, unless the pur-chaser assumes this contract, . . . ownership shall not be trans-ferred or sold to any parties for the purpose of injuring ordestroying the Bakers Union No. 25 in this plant .. .'Vondrake did not testify at the hearingShe is also referred to in the record asVon Drake. MOUNTAIN CITY MILL COMPANY403and provided further that the agreement was to remain in force fromthe date of signing until August 31, 1939, and thereafter, until anew agreement was signed or upon 30 days' written notice of cancella-tion given after August 31, 1939, by either party.'At the close of the bargaining negotiations, the Mill Company andthe Union agreed to permit Paul L. Styles, a National Labor RelationsBoard field representative, to conduct a poll of the bakery employeesto ascertain their position with reference to union affiliation andwith respect to adoption or rejection of the proposed contract.Underdate of October 11, 1938, Styles, acting in his individual capacity,certified in writing that 62 named employees of the Mill Company'sbakery division voted "in favor of belonging to the Union and beingbound by the terms of its contract." Shortly after the issuance ofthe certificate, Styles furnished a copy of it to the Mill Company. '91According to the testimony of Curtis Sims, international representa-tive of the Union, about the middle of July 1938, President Hutcheson,orVice-President Bean, stated to the union bargaining committeeduring the course of the negotiations which led to the signing of thecontract thatthe plant has been operating down there for a number ofyears . . . that they have had no labor trouble whatsoever,andit, always had gone along all right until [Sims] came into thepicti re . ..[Sims] painted a big flowery picture to those peopledown there and got them dissatisfied . . . that they were payingall of the wages that they could pay, and thatif the Union didn'tleave them alone that they were going to shut the thing downand sell it out. . theywere losingmoney . . . (Italicssupplied)and that Hutcheson added, that. . he had an income of a thousand dollars a day and that hedidn't have to operate the plant.Neither Bean nor six of the seven other members of the union bar-gaining committee testified at the hearing "aThe remaining member,8During the negotiations the Union feared that the Mill Company might formallytiansfer its business to escape its obligations under the proposed contract. It soughttherefore to incorporate a provision in the proposed contract to bind thereto the MillCompany's suceessoisand assignsOn the other hand, the Mill Company insisted uponthe privilegeto remainfree to sell its businessThe provision quoted above representsa compiomiseloThe cci fificate contains, among others, the names of the individuals listed in AppendixA, except William SellersAt the oralargumentbefore the Board counsel for Bakery, Incadmitted that the 27 individuals listed in Appendix A belonged to the Union and thatBakery,Inc had knowledge of their union membership10 In addition to Curtis Sims, the union bargaining committee consisted of Con Milligan,an attorney, a Mr Eveihart, who was associated with the American Fedeiation of LaborCentral Labor Union in Chattanooga, Herbert C B King, counsel for the Union in thispr oceedmg, and employees Luther Phillips, Manes va Sutton, Jess Stewart, and Jesse AdamsDuring the approxnnatel^ 2-month period of bargaining negotiations, the make-up of thei 404DECISIONS OF NATIONAL LABOR RELVIIO S BOARDiVlanerva Sutton. did not testify as to what occurred at the bargainingnegotiations.While Hutcheson asserted toward the close of the hear-ing that liemadeno statenient to the committee with reference tothe amount of his income, it is significant that lie failed to deny thathe or Bean made the other statements attributed to either of themby Sims.Accordingly, we find that, except as to the statement withrespect to the amount of Hutcheson's income, Hutcheson or Beanaddressed the union bargaining committee in the manner related byCurtis Sims.During the 1938 strike Forelady Siddie Vonchake telephoned KateBrown, one of the strikers, and urged her to abandon the strike andleave the Union.According to Bro« n's uncontradicted testimony,Vonclrake told her:I-don't see why You don't chop it [the Union-1 and conic back . . .I don't see why you joined the Union.When Brown refused to accede to the forelady's wishes, Voudrakewarned : "We might all be sorry for this someday."When Vista Sharp, an employee, returned to work after the termuia-tion of the 1938 strike, she was interrogated while engaged in herduties by Siddie Vondrake, her forelady, as to her union membership.When Sharp confessed that, she had joined, Voudrake stated thatSharp "ought to have [herself] kicked."After the settlement of the 1938 strike, a dispute arose in con-nection with the allotment of certain work involving the question ofseniority.Superintendent Shauf summoned Lois Baker, an employeewho was involved in the dispute, to his office.Baker testified thatShauf told her that. . . he just wanted me to understand that, . . . the only fairway to straighten that seniority business .. . [was] . .. bydrawing names . . . Then he talked to me about the union.Hesaid that we were in this thing for it year and lie would do thebest that lie could with it, but as soon as that year was up, thecompany would try to work up something for their own benefitI figured lie meant a company union . . . Shauf .. . saidthat lie could not understand why the then wanted to join the unionand get the union insurance when the company could give themamuch better insurance at a cheaper rate . . . Shauf said thatifwe had not acted . . . so quickly and walked out and left somuch dough on hand, speaking of the strike in 1938, that thingswould have been much better for all of us.unioncommittee in attendance at there meetings Varied fioni time to timeThe recorddoesnot discioce the identity of the members present at the time of theconferences inquestion, other than Sims. MOUNTAIN CITY MILL COMPANY405Shauf testified that lie never had a conversation with Baker inwhich lie threatened "to get rid of the Union" after the expirationof the first year of the contract.On several occasions Shauf changedhis testimony with respect to other matters; the Trial Examiner whopresided at the heal mg found Shauf evasive and unconvincing andconcluded that he was untrustworthy as a witness. In view of thegeneral character of Shauf's denial, his demeanor at the hearing, andthe Trial Examiner's opinion as to his credibility, we find that Shaufmade the statements substantially as testified to by Baker.In March or April 1939, Marvin G. Milam, Jr., an employee, wentto Shauf's office to seek assistance in obtaining a job for Milani, Jr.'swife.According to Milam, Jr., when Shauf learned the object ofthe visit, he inquired : ". . . how does your wife feel about the Union ?"and when Milam, Jr., indicated that she was opposed to it, Shaufstated :Well, if you will assure inc that you wife won't "join the Union,I will give her a job here.'1 . . . The company does not like thisunion in this place of business.We are going to get rid of thisunion, going to get this union [out] of this shop one way orthe other.Shauf denied that, he questioned Milani, Jr., with respect to theattitude of his wife toward the Union, asserted that Milam, Jr.,broached the subject of the Union, and that he (Shauf) refused todiscuss it.Shauf, however, failed to deny specifically that he madethe statements with respect to the Mill Company's attitude towardthe Union and the Mill Company's plans with reference to its futurecourse of dealing with the Union.Since the Trial Examiner did notcredit Shauf's denial, under these circumstances we find that Shaufmade the statements above attributed to him by Milani, Jr.Shauf similarly displayed an anti-union attitude in June 1938 whenStewart Kelley, one of the individuals listed in Appendix A, requestedShauf to employ Kelley's son.According to Kelley, Shauf statedWell, I will just be fair with you.You and your wife bothbelong to the Union.Of course, naturally he would be for theUnion too, and I just couldn't use him.Shauf denied this statement.He testified that he told Kelley thathe could not employ his son on the night crew since he was attending11Milani. Jr's wife did not secure the jobAbout 2 weeks later Shauf told Milam, Jr ,that the union contract forbade the huing of married women. The pertinent portion ofthe contract provides"any gun whomarries automatically severs her connectionwith the company,but no girl now married and in our employ shall be discharged becauseshe is married"Milani, Jr , was made a member of the union grievance committee to filla vacancy and, in that capacity met with the management for the first time in April 1939However,since neither the ongmal nor amended complaint alleges discrimination withrespect to the hhe of Milani, Jr's aufe, we make no finding of order with respect thereto2530 3 6-4 2-m of 25--27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDschool during the day. In view of Kelley's credible testimony andsince we have found Shauf to be unworthy of belief, we find thatShauf made the statements as related by Kelley.12In its exceptions and briefs the Mill Company urges that it is notresponsible for the anti-union acts and statements of SuperintendentShauf and of the departmental foremen and foreladies who workedunder him.13The Board and the courts, however, have held that allemployer is responsible for such statements and conduct of his super-visory employees.14Carrying the weight of the employer's superioreconomic position, such acts and statements of persons, so allied withthe management, are necessarily intimidatory and coercive of rank-and-file employees in their organizational activities.Accordingly, we find that by the statements of Mill Company offi-cers and other supervisory employees set, forth and referred to inthis section the Mill Company interfered with, restrained, and coercedits employees iii the exercise of the rights giianlnteed in Section 7of the Act.2.The reorganizationAs we have noted above, prior to June 30, 1939, the Mill Companywas engaged in the operation of a flour mill and a bakery. Its presi-dent was S. C. Hutcheson who owned 63 per cent of its capitalstock.15S.H. Campbell, Jr., a first cousin of Hutcheson, togetherwith members of the Campbell family, owned approximately 30 percent of the Mill Company capital stock."GAlthough Campbell. Jr ,i2We likewise make no finding or order predicated upon Section 8 (3) of the Actwith respect to the refusal to hire Kelley's son since the pleadings do not encompass thatissueiiTlie supervisory staff of the bakery department included Mitchell C Shauf, superin-tendent of production, David A. Parks, sales manager, Benjamin Johnston, head of theshipping room, foremen J J Cleary, Luther Phillips, John G Venable, and Bill F. Towers,assistant foreman James A Connor, foreladies Siddie Vondrake and Nellie Brown, andassistant forelady, Hazel C. VenableShauf and Parks had authority to hire and discharge.While the foiemen and their assistants did not have such power, they made recommenda-tions to their superiors with respect to the hire and tenure of ordinary bakery employeesand directed them in their work.14SeeMatterof The Serr,ck CorporationandInternational Union, United AutomobileWorkers of America, LocalNo.459,8 N L R. B 621, enf'd,International Association ofMachinists, Tool and Die Mabeis LodgeNo 35,affiliated with the International AssociationofMachinists and Production Lodge No 1,100, affiliated with the International Associationof Machinistsv N L R B,110 F (2d) 29 (App D C.), pet for cert granted, 60 S Ct721 ;Mattes of American Manufacturing Company; Company Union of the AmericanManufacturing Company, the Collective Bargaining Committee Of The Brooklyn Plantof the American Manufacturing CompanyandTextileWoihers' Organizing Committee,C 10, 5 N1L. R B 443, enf d, AT. LR B v. American Manufacturing Company et at,106 F. (2d) 61 (C. C A. 2), 60 S Ct 612"The remaining officers were Richard Bean, vice president and general manager inchaige of the bakery division who resigned in June 1939, Dewey G llixson, secretary, andDavid A. Paiks, assistant secietary.Hutcheson, Bean, S H Campbell, Jr., J. B. Fillauer,and Mrs Katherine A Hutcheson constituted its board of directors.10The balance of the issued stock'was owned by Bean, Fillauer, and Mrs. Julia C WhiteMrswhite is not fuither identified in the record. MOUNTAINCITY MILL COMPANY407was a director of the Mill Company, he was engaged in business asawholesale distributor of petroleum products in Chattanooga.During 1937 the Mill Company -sustained a substantial loss 17 inits operations and, as a result, in 1938 it made several efforts to sellitsbusiness.These efforts proved unsuccessful and, in December1938, the Mill Company decided upon liquidation and took stepslooking to the distribution of its assets, including the appointmentof a liquidation committee.Sometime in May 1939, Tom Ragland and Robert C. Jones, Jr.,18approached S. H. Campbell, Jr., a director and stockholder of theMill Company, with proposals looking toward the liquidation of theMill Company and the organization of new companies to continuetheMill Company business.Following a series of conferences inwhich,Hutcheson, Campbell, Jr., Jones, and the Raglands par-ticipated,Campbell, Jr., entered into a written agreement, datedJune 14, 1939, with Jones and the Raglands to serve as the basis forreorganization.l°About June 15 the Mill Company posted in its17The Mill Companysuffered lossesin 1937, 1938, and in the first 6 months of 1939,amounting to $98,619 92, $86,090 43, and $43,814 27, respectively.isAt this time Tom Ragland was engaged in business with W. E.Ragland,Jr , as RaglandBros.Co, wholesale grocers, in Knoxville and Chattanooga,Tennessee,and Birminghamand Huntsville, Alabama , and Robei t C Jones, Jr , was engaged in business as a merchan-dise brokerin ChattanoogaAlthough the Raglands and Jones had had business dealingswith the Mill Company prior to May 1939, neither Jones nor the Raglands had ever been astockholder, director, or employee of any rank of the Mill Company, or had any financialinterest therein at any time10Among other things, the agreement provided in substance (1) that the capital stockof the proposed two new corpomations, Mountain City Mill Company, Inc and ChattanoogaBakery, Inc , consist of $50,000 and $25,000 common stock, respectively, to beissued forcash, (2) that Mill Company stockholders "be_ peimitted" to subscribe for $24,000 parvalue of Mill Company, Inc capital stock and, $12,000 par value of Bakery, Inc capitalstock ; that either of the Raglands subscribe for $24,000 pal value of Mill Company, Inc.capital stock and, $12,000 pat value of L'akeiy, Inc capital stock, that Jones subscribefor $2,000 par value of Mill Company, Inc-capital stock and, $1,000 par value of Bakery,Inc capital stock; (3) that Mill Company, Inc offer to purchase for cash from the MillCompany the real estate, including land, plant buildings, and leaseholds, and the ma-chinery, equipment, automobiles and trucks used by the ,Mill Company milling denartment,(4) that Mill Company, Inc offer to acquire from Mill Company shareholders, or theirassignees, their interests in the following assets in the event the Mill Company distributedsuch assets to the shareholdeis (a) notes and accounts receivable (b) inventories and (c)prepaid items of the Mill Company milling department, and to issue Mill Company, Inc20-year 4 per cent b,nxls in p,i ment thereto' , (5) that Bakery, Inc offer to purchase forcash from the Mill Company the real estate, including land, plant buildings, and leaseholds,themachinery, equipment, automobiles, and trucks used by the Mill Company bakerydepartment; (6) that Bakery, Inc offer to acquire from Mill Company shareholders, ortheirassignees,then interestsin thefollowing assets in the event the Mill Company dis-tributed such assets to the shareholdeis (a) notes and accounts receivable (b) inventories(c)prepaiditems, and (d)trademarks and trade names of the Mill Company bakery de-partment,and, to issue Bakery, Inc 20-year 4 per cent bonds in payment ther,for and (7)that the Raglands cause Ragland Bros. Co to offer to purchase for cash from the MillCompany the physical inventories, rolling stock, fixtuics, and prepaid items of it,-, eightbranch houses, and, to collect all blanch-house accounts receivable for the benefit of theMill Company.The Mill Company distributed to its stockholders the personal propertyand'choses inaction referred to in the June 14 agreement, and the evidence indicates, andwe find, that the agreement was substantially peiformedMill Company stockholders re-ceived approximately $70,000 in Bakery, Inc bonds in payment for notes, accountsreceiv-able,and other assets which they recen ed in kind as liquidating dividends from the Mill 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant a notice in which it advised all its employees that the MillCompany would dispense with their services and cease business as ofJune 30, 1939, and suggested that they apply for employment to thetwo new corporations to "be organized to take over the operationsof the Mill and the Bakery Department."After the announcement of the Mill Company's discontinuance ofthe business, Foreman Phillips, who was president of the Union, under-took to secure the disbandment of the Union.On June 21, 1939,Phillips approached Manerva Sutton, the recording secretary of theUnion and a member of its grievance committee, on the parking lotoutside the plant.After praising Campbell Jr., and predicting thathe would make "a perfect manager," Phillips, who was coiitimled inthe capacity of foreman by Bakery, Inc., after June 30. 1939, sug-gested that the Union disband.When Sutton pressed him to ex-plain why he wanted to abolish the Union, Phillips disclosed that.. . there will be few of them left after the change in man-agement . .. that there would not be more than a half dozenemployees return to work, and . . . that a majority rule . . .we wouldn't have a majority after July 5 ... it won't be-e'noughto have a union, and therefore it would be clone away with .. . .[Italics supplied.]Sometime between June 20 and 27, 1939, Phillips summoned Mar-vin G. Milani, Jr., a member of the union grievance committee, fromthe rest room.After interrogating Milani, Jr., as to his attitudePhillipswith respect to the prospective change in management.stated thatIt is circulating around through the shop that there will bequite a number of them not get their jobs back . . . they wantus to strike if they don't all'get back.and asked Milam, Jr., for his reaction to the situation.When Milam,Jr., suggested that the Union refrain from taking any act-ion pendingthe future course of events, Phillips replied :I want you and Mrs. Sutton and myself, after Mr. Campbelltakes charge of this place, to go down and see what he wants andto tell him that wewill cocperate with him, in ani thinq that hewants done.[Italics supplied.]Company and transferred by bill of sale to Bakeiy, IncThe bonds provided that nophysical properties of Bakery Inc shall be mortgaged, except for purchase money, whileany such bonds remain outstanding, without the wiitten consent of the holders of not lessthan two-thirds in amount of the outstanding bondsThus, Hutcheson's consent becamenecessary to enable Bakery, Inc to mortgage its tangible property since he owned amajority ofthe bonds TAIN CIT'', MILL COMPANYMOUN409On June 30 the Mill Company sent a letter to Phillips.20 In theletter President Hutcheson stated, among other things, that. . . since the Mill Company and its bakery department aregoing out of business ... in accordance with the terms of thecontract entered into between the . . . Mill Company and yourUnion, there can be no further operations under the terms of thatcontract .. .During the 2-week period following June 15, a reorganization inthe form of a sale of the principal assets of the Mill Company waseffected in accordance with the terms of the June 14 agreement. Insubstance two new corporations were formed, Mountain City MillCompany, Inc., herein called Mill Company, Inc. and Bakery, Inc.which acquired the principal assets and continued the business of themill and bakery divisions respectively, and the Mill Company ceasedoperations as of June 30, 1939, except that thereafter it continued inexistence at least until the time of the hearing, for the purpose ofliquidating certain undisposed of assets.The amended complaint alleges and the Trial Examiner found insubstance that by its participation in the reorganization under thecircumstances hereinabove set forth the Mill Company engaged inunfair labor practices within the meaning of Section 8 (3) of the Act.The Mill Company excepted to the finding on the ground that itsliquidation and discontinuance of business in the manner hereinabovedescribed was occasioned by its recurrent business losses and not bythe unionization of its employees.While the anti-union statementsof the Mill Company officers and agents, heretofore discussed, reflectthe respondent's dissatisfaction with and hostility toward the Union,theMill Company's substantial losses over a period of years, itsefforts to effect a sale of the business antedating the advent of theUnion, and the ultimate passage of control of the business to newinterests persuade us that the sale and liquidation was not caused bya desire to eliminate the Union but was dictated by business consider-ations.We are of the opinion that the proof sustains the Mill Com-pany's position and so find.Accordingly, we will dismiss thoseallegations of the amended complaint.B. Discrimination by Baks;evy, Inc. in regard to hire of the 07individuals listed in Appendix AWhen the Mill Company discontinued business on June 30, 1939,itsbakery division pay roll contained approximately 107 non-20The date, July 31, 1939, which appeals on the letter is the result of an error.Hutcheson testified that he wrote the letter on June 30, 1939 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory employees.Of these, approximately 55 or 56 were mem-bers of the Union.On July 1 the employees called at the plant to collect their pay.21Lucy Tranum, Mill Company paymistress, who continued in a likepositionwith Bakery, Inc. after the Mill Company ceased activeoperations, handed the employees their pay checks to which were at-tached application blanks for employment with Bakery Inc.Beforeleaving the plant that day the employees 22 listed in Appendix A,among others, filled out the blanks and filed them with Tranum whodelivered them to Shauf.On the same day, Bakery, Inc. mailednotices to persons who had worked as production employees at theMill Company bakery to report for work onJuly 5.Bakery, Inc.did not call to work the 27 individuals who are listed in AppendixA. On July 5 Bakery, Inc. started production with a crew whichincluded all persons who had been employed by the Mill Companybakery as production workers except the 27 union members listedin Appendix A. Between July 1 and 15 Bakery, Inc. hired approxi-mately 33 new non-union employees to fill the jobs created by therefusal of Bakery Inc. to employ the 27 individuals listed inAppendix A.On July 7 or 8 Foreman Cleary, who occupied the same positionwith the Mill Company and Bakery, Inc., met Julia Mazerole, a unionmember who was given employment by Bakery, Inc., as she was leav-ing the plant for the day. Cleary inquired whether she knew thatthe Union had scheduled a meeting for that afternoon.When shefailed to reply promptly, Cleary warned :Julia, you will have to choose between the meeting this after-noon, working with us, or being on the outside with the rest.About July 7, 1939, Forelady Vondrake discussed the change inmanagement with Flossie Rogers, a union member and Mill Companybakery employee, who was hired by Bakery, Inc. when it commencedoperation.The following testimony which Rogers gave at thehearing was uncontradicted :...After we went back to work, after the old company closeddown, sold out to the new company, and all the union employeeswere fired, she [Vondrake] asked me then if I wasn't sorry that Ijoined the union.During the first week after Bakery, Inc. started production opera-tions, Campbell, Jr., who had become president of Bakery, Inc. andwho was in control of its labor policy, addressed the employees in21This was not a regular pay dayThe employees appeared at this time, however, inresponse to a rumor prevailing in the plant that they would be paid on July 1.22Except George Stubbs and Thora Mae Heaton,who did not file their applications untilJuly 3. MOUNTAIN CITY MILL COMPANY411the plant on two separate occasions and, among other things, urgedthem to. . . report to him, that his doors would remain open at all times.. . come to his office and take up any grievance that we had withhim...On July 6 a union committee interviewed Campbell, Jr., with respectto the refusal of Bakery, Inc. to employ the 27 individuals listed inAppendix A. The union committee pointed out that the 27 unionmembers had been replaced by non-union employees and that somenon-union Bakery employees of the Mill Company appeared at theplant on July 5 to resume work and were continued in their employ-ment with Bakery, Inc., although they had not received notices toreport for work.When the union committee requested that the 27union members be reinstated, Campbell, Jr., stated that he was notfamiliar with the reasons for the action of Bakery, Inc. with respectto the 27 individuals, that the selection of personnel was made by otherpersons, and that he was powerless to afford any relief since he was aminority stockholder in Bakery, Inc.Although pressed for an answer,lie refused to reveal the identity of the persons who he claimed wereresponsible for the elimination of the 27 union members.Again on July 10 a union committee sought from Campbell, Jr.,an explanation for the refusal of Bakery, Inc. to employ the 27 andfor their replacement by non-union employees.Again Campbell, Jr.,disclaimed responsibility for such action, and when the union com-mittee informed him that it had filed charges with the Board, accord-ing to Sims and C. B. Norwood, union representatives, Campbell, Jr.,declared that he "wasn't going to do a damn thing" about the matter.Although Campbell, Jr., denied that he made the latter statement,Vice-President Parks and Superintendent Shauf who were present atthe July 10 conference and at the hearing, failed to support Campbell,Jr.'sdenial.We find that Campbell, Jr., made the statement soattributed to him.We now pass to a consideration of the method used by Bakery, Inc.,in staffing its force.As we have noted above, Campbell, Jr., a stock-holder of Bakery, Inc.,23 was elected president of that corporation andwas in actual control of its labor policy:He retained the supervisory,sales, and office personnel of the Mill Company bakery department inthe employ of Bakery, Inc. Campbell, Jr., named a committee con-sisting of Superintendent Shauf, Sales Manager Parks, and BenjaminJohnston, head of the shipping department or warehouse superintend-23As of June 30, 1939, the stockholders of Baleiy, Inc, and the extent of their holdingswere as follows : Campbell, Jr, 30 per cent ; Hutcheson, 18 per cent ; Tom Ragland, 48per cent ; and Jones, 4 per cent. Its remaining initial set of officers consisted of D. A.Parks, vice president ; Dewey G. Hixson, secretary ; and Tom Ragland, treasurer.Theofficers and Jones constituted its Boaid of Directors 412DECISIONSOF NATIONAL LABORRELATIO\TS BOARDent, all of whom occupied the same posts while employed by the MillCompany, to select the production personnel of Bakery, Inc.Accord-ing to the testimony of Campbell, Jr., and Parks, on the morning ofJuly 1, Campbell, Jr., instructed the committee to make the selectionupon the basis of the individual merit of the applicants for employ-ment, including ability, efficiency, physical fitness, character, and edu-cational background.Shauf testified that Campbell, Jr., told thecommittee tohire the help that we could `get along withand that would do thework right . . . the folks that were most efficient21(Italicssupplied.)According to the testimony of Shauf and Parks, the personnel com-mittee proceeded in the following manner in making its selection.Onthe morning of July 1 Campbell, Jr., directed Shauf, Parks, and John-ston to select a staff of production employees for Bakery, Inc., and toreport to him its reasons for its action in those cases where it decidedto reject Mill Company bakery employees.At the outset the committeeplanned to have its members separately write comments evaluatingeach rejected applicant.Immediately after the Mill Company em-ployees filed their applications, Shauf examined them sufficiently tonote the names of the applications and dictated his reasons for notemploying 25 of the individuals listed in Appendix A to a typist inthe office who transcribed the dictation upon the reverse side of theapplication of the particular individual concerned.25When Shaufcompleted this work, the committee decided to change its procedure,in order to hasten the selective process.Thereafter, the committeeheld a meeting, discussed the various applicants while Parks madenotations iii his own handwriting upon the backs of the 25 applica-tions,2e and made its choices, adopting in every case of a rejectedapplicant, the decision of Shall f.27On the afternoon of July 1, thecommittee directed the office stenographer to prepare notification let-ters for the signature of Campbell, Jr., and that evening such letterswere mailed to the successful applicants. ' On July 3 Campbell, Jr.,met with the committee and discussed with them the reasons it as-signed for rejecting the 27 applicants. In his testimony Campbell,Jr., admitted that during that conference "there might have been someadditional comments placed" on the reverse side of the 27 applications.24 BenjaminJohnston did not testify at the hearing.The remaining two individuals, George Stubbs and Tboia Mae Heaton, did not filetheir applications until July 3On that date, Shauf made typewritten comments withrespect to Stubbs and Heaton, and Parks made a notation with respect to Stubbs2'Although Johnston participated in the committee meeting, he made no written- com-ments regarding the applicants27 Although Shauf deniedin histestimony that he utilized it, Shauf had in his possessiona copy of thelist of unionmembers whichwas furnished to the Mill Company in the fallof 1938 MOUNTAIN CITY ?MILL COMPANY413Between July 1 and the date of the hearing, Bakery, Inc., hired 46persons in addition to, those who had worked in the Mill Companybakery.The applications of the 46 persons were not considered by thepersonnel committee; generally, they were approved by the individualdepartment heads, and in some cases, by departmental foremen.Bakery, Inc. made no investigation of the 46 persons as to their quali-fications as bakery employees prior to employing them.After July 1Bakery, Inc. did not reject the employment application of any personwho had not been employed by the Mill Company.28We will now consider the reasons advanced by the committee forits rejection of the 27 individuals listed in Appendix A.Except astoMedia Louise Bragg, Maggie E. Woodson, Burva Batey, WilliamSellars,MattieHunter Davis, Mattie L. Thomas, Louise HobsonKelley,Marvin G. Milam, Jr., George Stubbs, and Stewart FrankKelley, at the hearing Parks did not enlarge upon the commentswhich he wrote on the back of the applications.2Media Louise BraggMedia Louise Bragg was first employed by the Mill Company in1926 and worked steadily until June 28, 1939. In his written com-ment, Shauf characterized her as having "a very peculiar disposition"and charged that she had "caused quite a bit of disturbance in hevdepartment."At the hearing he sought to explain his comment by'testifying that sometimes Bragg refrained from conversing with otheremployees for the duration of an entire day, and that she had not beenon speaking terms with her sister, a fellow employee, for years.Shaufadmitted in his testimony, however, that Bragg's failure to talk toother employees did not adversely affect her work and that he neverreprimanded her because of her disposition or suggested that shechange her attitude.Although Bragg and her sister, Mrs. JamesConnor, had not talked to each other for at least a year, Bakery, Inc.,employedMrs. Connor, a non-union employee who was stronglyopposed to the Union.On the back of her application Parks wrote that Bragg was "verymuch disliked by her associates" and that "her disposition is not con-ducive to peace and harmony necessary to conduct a profitable busi-ness."Parks testified that he considered her unfriendly to him be-cause she turned her head when he approached her in the plant.Onthe other hand, it seems that Bragg was kindly disposed toward Parksprior to October 1938 and that his attitude toward her changed afterthe 1938 strike in which she participated. In any event, Bragg wasnot employed in Parks' department.Moreover, at the hearing Parks28This statement does not apply to persons who sought to make application for employ-ment but from whom applications were not accepted for the reason that no work wasavailable 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmitted that Bragg did satisfactory work while employed in theMill Company bakery and he was unable to name a single associatewho disliked Bragg.While undoubtedly Bragg had petty argumentswith her fellow workers during the long course of her employment,her supervisors never reprimanded her on account of her disposition orbecause of her alleged failure to adjust herself to her fellow employees.Maggie E. WoodsonMaggie E. Woodson, who held various jobs as cake packer, workerin the icing room, and bundler, was employed by the Mill Companybakery about November 1934.On the back side of her application,Shauf wrote that her father's loss of his job as night watchman for theMill Company "seemed to cause" her "to lose interest in her work." $OThe evidence does not establish that Woodson lost interest in her workafter her father's discharge.Woodson did not discuss with any per-sons in the plant her father's discharge and, thereafter, her supervisorsnever criticized her for lack of efficiency.Although Shauf testifiedthat he instructed her forelady to speak to Woodson for neglecting herwork, Shauf admitted that he did not reprimand Woodson.Woodsondenied that her forelady reprimanded her, and the forelady failed totestify.Shauf testified also that he had received a report from ForemanCleary to the effect that Woodson complained about the difficulty ofthe icing-room work when Shauf transferred her to Cleary's depart-ment.For this reason Shauf claimed that Woodson was "hard to con-trol."Intermittently during a period of approximately 1 or 2 years,Woodson's duties included the lifting of heavy cases when working inCleary's department, the icing room.While Woodson denied that siteever complained to Cleary that the work was too hard for her or thatshe could not do it, she admitted saying to Cleary or to her fellowworkers that a regular job of that type "would kill any woman .. .itwas a man's job."Apparently, however, the Mill Company sharedher opinion.After the 1938 strike, it assigned a man to the job, andthereafter no woman employee was required to lift the heavy cases.Moreover, although Billie Massengale and Claytie Plumlee, non-unionwomen employees, complained, at least in one case to a supervisor.concerning the laborious character of the "case lifting" job,, they weregiven employment by Bakery, Inc.Woodson also denied Shauf's claim that she complained to hersupervisorswhenever she was transferred to another department.2°Also referred to i nthe record as Elizabeth Woodson80 The MillCompany discharged A. L. Phillips, Woodson's father, shortly after the 1938strike. MoUN1AIX CiiY MILL COMPANY415:Woodson's first assignment was in the cake-packing department. Shewas transferred next to the icing room.Thereafter she was shiftedback and forth between those two departments.Apparently, in 1936,Shauf offered her a choice of assignments and she chose to work in theicing room.Foreman Cleary commended her work there to Shauf.Except as stated above, Woodson did not complain about the "caselifting" work.She did not request Shauf to transfer her to anotherdepartment.Thereafter, sometime in 1937, Woodson was transferredto the cake department, the place of her original assignment, at theinstance of Forelady Vondrake who desired Woodson's services andpromised her a better job.Except for some work in Cleary's depart-ment and a temporary 1-day assignment as a bundler in the wrappingdepartment, to which she made no objection, Woodson continuedworking in the cake department until the Mill Company bakery ceasedoperation.Parks noted upon Woodson's application :High strung disposition-complains when asked to work in otherdepartments-was not able to lift cases ("hurt her side") -physi-callyunfit by her own admission-a compensation hazard.Physician Dr. Campbell.At the hearing Parks stated that the characterization "high strung dis-position" represented the opinion of the other members of the com-mittee and not his own and that he based his comments with respecttoWoodson's physical condition upon statements made at the committeemeeting by Shauf who claimed that he received his information fromForeman Cleary.31While Woodson, a girl in her twenties, sufferedpain on occasion when she lifted the heavy cases in the icing room, atleast since the 1938 strike, her regular work was as a cake packer inanother department where she was not required to do that sort of work.Moreover, after the strike the Mill Company limited the assignment ofthat work to a male employee.During Woodson's approximately5 years of employment with the Mill Company, she lost about 5 dayson account of illness and an additional 2 weeks about 2 or 3 years priorto the hearing, when she underwent a minor operation.The MillCompany never required Woodson to submit to a physical examinationin connection with her alleged disability and her supervisors neverraised any issue concerning it.At the hearing, Woodson producedstatements, dated August 2 and 4, 1939, issued by two doctors, one whohad performed the operation and another who had treated her for a lipirritation caused by use of a lipstick, certifying that she was in physicalcondition to work.31Cleary was seriously ill at thetime of the hearing and did not testify 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurva Batey 32Burva Batey, who was employed at various times in the wrappingand cake departments, worked for the Mill Company about 5 years.In his written comment on the reverse side of Batey's application,Shauf stated that she "seemed to be quite dissatisfied with her work"and that Vice-President Bean had talked to her about it without effect.At the hearing Shauf explained that Batey's displeasure was occasionedby the amount of work allotted to her, and that Batey felt that she wasentitled to a larger share of the available work.Parks wrote the following :The superintendent,is modest in making this statement.She isa constant troublemaker, insubordinate.Other former employeeshave been heard to say they wonder why she was permitted towork here.In her testimony Batey denied that Bean ever talked to her abouther work.Bean did not testify.Batey had manifested her dissatis-faction, referred to by Shauf, by joining a group of fellow employeeswho presented a grievance to the management when a dispute arosewith respect to seniority rights in the allotment of work after thetermination of the 1938 strike.So far as appears, the grievance waspresented in an orderly manner and there is no evidence that Bateycaused any trouble or engaged in insubordinate conduct.Batey testi-fied that she never refused to take orders from her supervisors andthat they never accused her of insubordination or complained that shecaused trouble.33At the hearing Parks admitted making changesin his written comments on Batey's application after July 1 by insert-ing the word "former" and the phrase "have been heard to say they,"and changing the verb "is" to "was."Moreover, none of the formeremployees of the Mill Company appeared to support Parks' assertion.On the other hand, Batey was complimented on her work by her fore-lady on several occasions, and this occurred as late as May or June 1939.Gussie Sharpe34Gussie Sharpe, a cake packer, worked for the Mill Company on morethan one occasion. She was last employed by the Mill Company aboutJune 1929 and worked in the bakery department from that date untilJune 28, 1939.As to her, Shauf assigned the following brief com-ment on the back of her application as the reason for his refusal toemploy her : "Just did not fit into the new company." Parks wrote32 Also referred to in the record as Burva Holt Batey.s3 InMay 1939 Shauf ordered Batey's removal as a weigher for falling behind In herwork,but this was not relied upon by the committee in its decision not to employ Batey.'Also referred to in the record as Gussie Petty Merriman Sharpe and Gussie Sharp. MOUNTAIN CITY MILL COMPANY417that Sharpe believed that the Mill Company 'discriminated againsther and favored "pets" in other departments, and added, "R e havereason to believe that this would in time cause dissension in the de-partment."While Shauf testified that Sharpe caused dissension inthe plant on several occasions by issuing orders to other employeesand that he instructed the forelady to reprimand Sharpe, he did notrecall when the last occasion occurred or when he issued such instruc-tion to the forelady. Sharpe testified that she received no complaintfrom anyone in the plant with respect to her giving orders, and to herknowledge, no employee complained to the management about her.No employee was produced to testify that Sharpe issued orders, andthe' forelady failed to appear at the hearing. Sharpe also testified thatshe did not believe that the Mill Company had discriminated againsther and that she did not know of the presence of "pets" in any depart-ment.She categorically denied that she complained to the manage-ment about the treatment that she received or about favoritism uponthe part of supervisors for others. In this Sharpe was supported bythe testimony of Lois Baker, who worked in the same room withSharpe, often at her side.According to Baker's testimony, Sharpetended to her duties at all times, and Baker never heard Sharpe engagein argument with other employees, or complain about favors extendedby supervisors to other employees.Claude E. Gouger a°Claude E. Gouger worked in the glue room of the Mill Companybakery department from January 5, 1930, or 1931, until about 4 or 5months prior to June 30, 1939, when he was transferred to the "moonpie" section, a part of the icing room.On the back of Gouger's appli-cation,Shauf inscribed: "From past experience we thought thatMr. Gouger would not fit into the new company." Parks did not writeany cominent with respect to Gouger.At the hearing Shauf stated that after Gouger's transfer to theicing room, Gouger applied on two or three occasions to Johnston,who supervised operations in the glue room, for transfer to thatdepartment when work became unavailable in the, icing room, andbecause of such requests Shauf concluded that Gouger would refuseto work in the icing room for Bakery, Inc. In the space provided inthe application, however, Gouger specified that he desired work asan "icing room helper." Shauf admitted, moreover, that he had noknowledge of this matter and that he relied entirely upon informationreceived from Johnston.From Gouger's testimony it appears thatin accordance with the usual practice, Foreman Cleary allowed Gouger"Also referred to in the record as Claud Edward Gouger and 'Claude Gouger. 418DECISIONSOF NATIONALLABOR RELA rIONS BOARDto do "cleaning up" work in the icing room when regular work wasnot available.After he spent a short time at "cleaning up" work,Gouger was advised by Cleary' that he could not permit Gouger todo extra work in the icing room since Johnston claimed Gouger as aglue-room employee, and Cleary stated that lie would try to securea transfer for Gouger.Although Gouger admitted in his testimonythat he conferred with Shauf with respect to this situation, lie deniedthat he ever asked his supervisors for a transfer to the glue room.Prior to the 1938 strike,, Foreman Johnston coniineii(led Gouger forhis work.Gaytonz,Mullins, Johnson, Aline Gouger. Foxe) s,andi1f'orayThe personnel committee asserted, in part, the same reason to explainitsrefusal to employ Maggie N. Gaytoii,"0 Edith Mullins. AlineGouger, 37 JessieM. Johnson,33Marsouvia B. Rogers,'' and BessieMurray.On the application of Gayton, who worked over 4r/.-, yearsfor the Mill Company, Shauf wrote that sheseemed not to be able to control her speech and seemed to be con-tinually talking about things that should not be discussed in theplant.Therefore, we thought it best not to have her in the newcompany.And Parks added that she... recently led a revolt or mutiny with bitter denunciation ofthe Company's policies about being required to workone minuteovertime.On the day previous the same crew quit work, and wasready to go home when the foreman came to tell them it wasquitting time (6 minutes before quitting time).This is anunhealthy condition and this mumbling, clannish, disgruntledbunch should not be employed.Parks made the notation "See No. 10," the number of Gayton's appli-cation, on the applications of Mullins, Aline Gouger, Johnson, Rogers,and Murray,40 and Shauf testified that such notation indicated thatthe latter five employees participated with Gayton in the so-calledmutiny or riot.While in his testimony Shauf repeated the substance of Parks'written comment, he stated that he had no knowledge of the forbiddensubjects allegedly discussed by Gayton in the plant, that lie reliedupon information received from Foreman Cleary concerning the par-"Also referred to in the record as Maggie Norman and Maggie Norman GaYton.3'Also referred to in the record as Mamie Gouger and Mamie Aline GougerasAlso referred to in the record as Jessie Johnson and Jessie Johnston.m Also referred to in the record as Marsouvie Rogers"'Parks made no other-notations on the five applications MOUNTAIN CITY MILL COMPANY419ticipation of the six in the so-called mutiny or riot and made no inde-pendent investigation of the matters contained in Cleary's report, andthat Cleary's statement to the effect that he could not control thesesix employees motivated Shauf in not employing them.The alleged mutiny or riot. consisted of the following:Sometimein June 1939, on a Friday or Saturday, Gayton and several other girls,all of whom worked in the icing room, complained to Foreman Phillips,chairman of the union grievance committee, that they were requiredby their foreman, Cleary, to start work in the morning and after theirhunch before the regular time and to do clean-up work after quittingtime.Phillips told them that the Union could do nothing about thematter and he refused to press their grievance.Apparently Phillipstold Cleary what had occurred, since, on the following Monday, ClearyupbraidedGayton,' repeated in substance what Gayton had toldPhillips. and threatened to discharge her for "talking too much aboutthe overtime."Although Johnson, Aline, Gouger, Rogers, and Murray denied thatthey complained to Phillips or anyone else with respect to overtimework, apparently the personnel committee believed that they wereamong the group who sought to have Phillips intercede with the man-agenment for them.Gayton admitted that she presented the grievanceto Phillips.She denied. however, that she refused to work overtime,that she encouraged the girls not to do work overtime, or that shecomplained to Cleary about the matter.In addition, the personnel committee 'assigned other reasons forrejecting the applications of the other five persons.As to Johnson,who worked more than 41/, years in the icing room, Shauf wrote thatshe "just did not seem to fit unto the new company." At the hearingShauf failed to explain what he meant by this statement or to specifythe particulars in which Johnson failed to meet requirements.As to Aline Gouger, who worked about 31/ years for the Mill Com-pany, Shauf wrote that she had a "peculiar disposition."By this,Shauf stated at the hearing, he meant that she did not carry her shareof the work load. Shauf admitted that his observation was basedentirely upon reports from Cleary who, according to Shauf, talkedto Aline Gouger about her work on several occasions. In her testimony,Aline Gouger denied that she had ever received any reprimand con-cerning her disposition or relations with other employees. Indeed, onJuly 6, 1939, when Ali ne Gouger and Edith Mullins sought an explana-tion from Cleary for the failure of Bakery, Inc. to employ them, hestated that their work had been satisfactory and that lie did not knowof any explanation.As to Edith Mullins, who was employed'for more than 6 years bythe Mill Company, Shauf wrote that Mullins had lost interest in her 420DECISIONS OF NATIONAL LABOR RELATIONS, BOARDwork and Cleary had complained several times that Mullins was hardto control.In his testimony Shauf admitted that he experiencedno difficulty, in controlling Mullins, he had no recollection as to whenCleary made the alleged complaints, and he failed to explain in whatrespect Cleary found Mullins hard to control.On two recent occa-sions,Mullins testified, Cleary requested her to lower her voice whenspeaking in the plant, but on these occasions Cleary mistakenly be-lieved thatMullinshad been doing the talking and apologized whenlie discovered his error.She admitted, however, that on other occa-sions she yelled in the plant, but she maintained that it was necessaryto do so in order to be heard above the noise of the machines and thather voice could be heard in more remote parts of the plant only whenthe machines stopped.As we noted above, Mullins was in the com-pany of Aline Gouger on July 6, when Cleary stated that their workhad been satisfactory.Although on this occasion, Cleary assertedthat the failure of Aline Gouger and Mullins to gain employmentwith Bakery, Inc. was not due to their union activities, another inci-dent occurred about January 1, 1939, which discredits that statement.At that time, Cleary discussed with Mullins the recent discharge ofJesse Stewart,, a member of the union grievance committee." In thecourse of the conversation, Cleary advised Mullins that.. . if the company got anything on you that they will fire you. . . if I were you I would get out of thismessthat it is in, ifI could .. .By this, Mullins understood Cleary to refer to the Union.As to Rogers, who worked approximately 10 years in the Mill Com-pany icing room, Shauf wrote that she "has not seemed to be satisfiedwith her work for [the] past few months and did not take the interestin it she did . . ." At the hearing Shauf did not amplify this state-ment, except to say that Cleary had included Rogers in the group ofthe so-called "No. 10" girls who were dissatisfied and failed to "keepup their end of the work." Apparently Shauf referred to the sixgirls who were involved in the grievance with respect to uncompen-sated overtime work. In her testimony, however, Rogers denied thatshe complained to any supervisor about overtime work; she assertedthat she was not among the group who presented the grievance toPhillips, and that she was never accused of losing interest in her workor"reprimanded for unsatisfactory performance of her duties by anysupervisor.As to Murray, who served about 9 years with the Mill Company.Shauf wrote that she "just did not fit into the new company." Shauftestified that she did not "seem to be taking an interest in the work"41 Stewart's discharge is not in issue in this proceeding MOUNTAIN CITY MILL COMPANY421and that his opinion was based upon Cleary's report with respectto the six girls in the "No. 10" group.At the hearing, Murray deniedthat she complained to any supervisor, including Phillips, about over-time work.Louise KelleyThe personnel committee placed its refusal to employ Louise Kelley,who had worked for the Mill Company at least since 1937, on (lieground that she intended to leave Chattanooga to join her husbandwho had obtained a job outside the city.On the reverse side of herapplication, Shauf noted that Kelley had imparted such in formationto her foreman and Parks wrote: "No need to employ someone fora few days. She told me [D. 1'.] that her mother was golnr; withher."At the hearing Sliauf stated that he received such iu forma-tion from Cleary, and admitted that lie had no personal knowledgeofKelley's plans.In her testimony Kelley denied that, lie toldCleary, Parks, or any other supervisor that- she intended to leaveChattanooga.She testified that she planned not to surrender herpresent job and go to Washington, D. C., where her husband hadrecently obtained employment, until she was assured that her Hus-band's job was permanent, and that she so informed Cleary shortlyafter June 15 when lie interrogated her as to her plans.AlthoughKelley and her mother left Chattanooga and went to Washingtonabout the middle of July 1939, it was not until Bakery, Inc. rejectedtheir applications for employment that they decided to move.ill attic CornwellMattie Cornwell, who worked for the Mill Company more than 15years, is the mother of Louise Kelley.On her application SIIau f wrote :From past experience did not think that Mrs. Cornwell would fit intothe new company," and Parks added : "No need to employ her. She isgoing to Washington soon with her daughter Louise." Shauf did nottestify what his past experience with Cornwell had been, except to saythat she was a member of the "No. 10" group of employees and that sheplanned to go to Washington.Cornwell is not identified with the "No. 10" group in the writtencomments.She slid not testify with respect to her alleged participa-tion in that group.At the hearing she denied that she told any super-visor of in intention to leave the city.She testified that she told Cleary,in response to inquiries from him, that she planned to remain in Chatta-nooga.AboutMayor June 1939 Cornwell was summoned to the MillCompany office by Shauf and Cleary and asked by them to explain whyshe had broken some pies.When she explained that the pies were not in42Also referred to in the record as Beulah Hobson Kelley and Kelly Beulah Hobson.2 83036-42-vol25--28 422DECISIONSOF NATIONAL LABOR RELATIONS BOARDcondition to be packed and that she acted in response to general in-structions issued by Vice-President Bean, Sllauf agreed that she leadtaken the proper course.However, shortly thereafter, Cleary ap-proached Cornwell and shaking a finger in her face, told her that.. . it made no difference with them if I belonged to the Union ordidn't and that he and Mitchell didn't care whether I liked themor not . .. that lie and Mr. hlitcl,iell [Shan I'] had decided to fii eme...Thisis undeniedHattie 7,hovl1,asMattie Thomas was employed in the loaf-cakeand bundlingdepart-ments of the Mill Company bakery more than 15 years., In substance,Shauf and Parks wrote on Thomas'application that she had been chs-.igreeable since the Mill Company transferred her from the loaf-cakedepartment to another department.Shauf testified that Thomasshowed such attitude sometime after lien transfer by iuakuig complaintto her forelady that an insufficient amount ofwork wasallotted her.While Thomas-admitted that she felt that Shauf discruuinated againsther in February 1938 by transferring her from the loaf-cake depart-ment and replacing her with Lois Shirley,"who had less seniority, andthat her forelady favored others with shorter service records inthe dis-tribution of available vv ork,Thomas denied.however, t hat she had anyquarrel with her supervisors with respect to thesemattersThe fore-lady did not testify.On two occasionsThomas requested an explana-tion for her transfer from Shauf who referred her to her supervisor,Foreman Connor.Thomas didnot, however,apply to Connorand didnot talk to Parks or any other supervisor about the transfer,except asstated above.After theMill Companydiscontinued its loaf-cake-de-partment, which occurred shortly after the 1938 strike, Thomas madeno further appeal to Shauf with respect to the transfer,and uo super-visor ever accused her of being disagreeable during the period of heremployment.George A St'UbbsGeorge A. Stubbswas employedintermittently by theMill Companysince 1906.On the last occasion,lie started in March 1929,and workedcontinuously from that time until Jmie.27,1939,as an oven nian. Shaufcommented on the back of Stubbs'application:"From past experiencewith Mr. Stubbs we felt positive that he would not fit into the newcompany."Parks wrote:"Uncontrollable temper.At one timeanother employee had to beat him up.(Suspected)."13 Alsoreferred to in theiecoid as Lois Shetlin MOUNTAINCITY MILL COMPANY423At the hearing Shauf disclosed that the "past experience" to which liereferred involved Stubbs' participation in an altercation with ChesterHarris, a fellow employee. In September 1936 Stubbs, who was pairedwith Harris at an oven, was hit on the head by a heavy piece of metalthrown at him by Harris when he mistakenly believed that Stubbs wasresponsible for the issuance of an order to Harris.The injury incapaci-tated Stubbs for the remainder of the clay.Although he did not workthe entire day, lie suffered no deduction in pay.Shauf sent him to adoctor for treatment.Apparently the Mill Company defrayed theexpense, since Stubbs did not receive a bill from the doctor.Stubbs didnot strike Harris, threaten to hit him, or swear at him.Parks testifiedthat he regarded Harris and Stubbs equally responsible for the incident.Yet lie was unable to offer any explanation why Bakery, Inc. hiredHarris, a union member.44Although this fact alone has no probativevalue to establish discrimination within the meaning of Section 8 (3)of the Act, it nichcates that the reason advanced by the personnel coni-mhttee for its refusal to employ Stubbs was not genuine:After the1936 incident, both Stubbs and Harris were retained by the Mill Com-pany, and neither received discipluiary action by way of lay-off or lossof privilege.Thereafter, Stubbs was not involved in any other dispute.During his employment his supervisors never accused him of havingan "uncontrollable" temper, and the record does not establish thatStubbs engaged in any activity to warrant the change.Although Parks explained at the hearing that Stubbs was suspectedof stealing materials from the bakery, he was not convicted of suchoffense, or apprised of such charge during the period of his employment,and no evidence was introduced to show the basis of the allegedsuspicion.Indeed, Stubbs retained his job with the Mill Company forat least 18 months, according to Parks, after Stubbs was first suspected.When interrogated at the hearing, Sliauf did not know what Parksmeant by writing the word "Suspected" on Stubbs' application, andShanf could not recall whether it was discussed by the personnel com-mittee when Stubbs' application was considered.Catherine Kelley 4,Catherine Kelley served the Mill Company about 14 years, workingfrom 1912 to 1914, and from 1927 to 1939, when the Mill Companyceased operation.Shanf and Parks asserted in their written commentsthat she was dissatisfied with working conditions with respect to thetemperature maintained in the plant and that she was not in goodhealth.Shauf testified that Kelley caused a disturbance in that herhusband, an employee, desired the installation of a fan at her place of44Harris engaged ina fight with another employee in 1 917."Also referredto in the record as Katherine Belles 424DECISIONSOF NATIONALLABOR RELATIONS BOARDwork in the plant to supplement the ceiling fan during the summermonths.Shauf stated that the Kelleys did not request the managementto furnish such fan but Shauf found fault with Catherine Kelley becauseher husband located a fan in the plant and brought it to his wife.Catherine Kelley's employment required her to nn ork close to thecracker oven.No fan was located sufficiently near her post.Accord-ing to Catherine Kelley, on one occasion, she requested a, fan from Fore-man Phillips who transmitted the requisition to Shauf.When shedid not receive a fan, she took the matter up herself, but with whom,it does not appear.She made no complaint about the fan at any othertime, although other employees who were similarly situated were pro-vided with fans, and she never made any other complaints with respectto the temperature maintained at the plant.Catherine Kelley ex-plained that her husband borrowed a fan for her from other employeeswho made it available to her after they finished their work.Her super-visor made no objection to this arrangement.Parks wrote that Kelley was a compensation hazard since slightinjuries incapacitated her for weeks.He gave no testimony, how-ever, to substantiate the claim.At the hearing Shauf could notrecall when she was last absent from wrok due to injury or illness.During her long period of employment, Kelley took sick leave on twooccasions.In 1933 she was away from duty for about 10 weeks andin 1937, 7 weeks. In 1936 she sustained a foot injury while at workbut she took no leave and did not request workmens' compensationfrom the Mill Company for the injury. Since 1937 Kelley had notlost a single day from work on account of illness and worked everyday when work was available in the bakery.At the hearing she pro-duced a statement from a Chattanooga physician, dated August 3,1939, certifying that he had examined Kelley and had found her ingood physical condition and able to work at her usual occupation.William, Sellars 46Shauf noted on the application of William Sellars that "we tookit for granted" that Sellars was dissatisfied with his work since heoften talked about returning to his farm in middle Tennessee. Shauftestified that Sellars stated "sometime last summer" that he plannedto go to his farm and that he was uncertain whether he would returnto the plant.Shauf admitted, however, that Sellars often took leaveto return to the farm during the 5 or 6 years of his employment withMill Company and that on such occasions Sellars stated that he -\w;auncertain whether he would return to work.10Aiso referred to in the recordas WilliamSellers MOUNTAIN CITY MILL COMPANY425By means of the application which Sellars filed on July 1, he re-quested Bakery, Inc. to employ him, thus showing a desire to continueworking in the bakery.47Although Sellars did not testify at the hearing and there is no evi-dence in the record with respect to his union membership, at the oralargument before the Board, counsel for Bakery, Inc. stated that the27 individuals who are listed in Appendix A, which includes Sellars,"were union members" 45 and that that fact "was known by the chair-man of the committee who selected the employee (s)."James Henry Cordell4°James Henry Cordell worked in the Mill Company bakery approx-imately 21/2 years.He was first employed as a "case boy." Afterserving about a month in that capacity, he was transferred to workat the oven where it was his duty to remove pans from a machine andplace them in the oven.In commenting upon Cordell, Shauf wrote that during "the pastfew months" he had personally observed Cordell act "haughty" whenhis foreman gave orders, and Parks characterized Cordell as "ignor-ant," "slow to learn anything," and "not competent for advancement."At the hearing Parks stated that he rejected Cordell because he lackededucational background."Shauf testified that Cordell was transferred from the "case boy"job because he could not maintain written records and that somewhatless than a year before the hearing, Foreman Venable reprimandedCordell for snaking "scrap."On such occasion, Cordell "sort offrowned his face up."On the other hand, Venable also reprimandedCordell's three coworkers for making excessive "scrap," two of whomare not listed as union members in Styles' certificate'50 and the threewere employed by Bakery, Inc.When Shauf hired Cordell, no in-quiry was made as to the extent of his education; Cordell was nevercriticized by his supervisors for his lack of education; and Bakery,Inc. hired other Mill Company bakery employees, including WillieCapps, Jack Westbrook, and James Bledsoe, who had no greater47 Sometimeafter Bakery,Inc. commenced operation,apparently in Augustor September1939, Parks noted thewords "Age66" on Sellars'applicationObviously, Sellars' agedid not influence the personnel committee's decisionto rejectSellars'application on July1. since sofar as therecord shows,the committee gaveitno consideration.49The remaining 26 individualslisted inAppendix A testified that theyjoined the Unionin June or July 193849Cordellhas astepfatherwhose name is Mincey.Cordell is also referredto in therecord as James Mincy and as Mincey51Thisrefers to the certificate,above mentioned,issued after a pollof the employees wastaken,ranter alia,withrespect to their union affiliation. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDability to read or write than Cordell.51The job which he held for theentire period of his employment with the Mill Company, except forthe period of 1 month, did not require the keeping of written records.Thora Mae HeatonShauf asserted in writing and in his testimony that the personnelcommittee rejected the application of Thora Mae Heaton, a cakepacker, because she refused to work on Saturdays.In his writtencomment he claimed that her failureto work on Saturdayscaused a"hardship"on other employees and that Bakery, Inc. anticipated',considerable Saturdaywork."Heaton, a Seventh Day Adventist,was first employed by the Mill Company in January 1934. SinceHeaton was an observer of the doctrines of her church which pro-scribe labor on Saturdays,she did not work on thatdayof the week.After the termination of the 1938 strike, Shauf and Bean told Heatonthat the Mill Company had decided to dispensewith herservices be-cause of her refusal to work on SaturdayWhen Heaton-pointed,out that she had been employed by the Mill Company almost 5 yearswithout working on Saturdays, Bean stated that she would be com-pelled"to abide by the rules"since she had joined the Union.52 .Hea-ton filed a grievance with the Union;and the Union presented it tothemanagement.As a result,Heatonwas allowedto retain herjob, and thereafter she was not required to work on Saturdays.Therespondents introduced no evidence to show that other employees suf-fered as the result of Heaton's abstention from Saturday work.Onthe contrary,the cake packers in her department worked on a piece-rate or hourly basis,and Heaton testified that they welcomed the ad-ditional workwhich wasmade availablewhenshe did not appearat the plant on Saturdays.Moreover,Sliauf admitted in his testi-mony thathe had no knowledge at the time whether Bakery, Inc.'would have more Saturday work than the Mill Company bakery.Stella PattyAccordingto Shauf's written comment.lierejectedStellaPattybecause she "did nottake theinterest in her work she formerly didand just did not fit into the newcompany."On her applicationParks wrote : "Has the appearance of being a compensation hazard."To support his written statement Shauf testified that on severaloccasions the forelady informedShauf that Patty wasnot "keepingslParks sought to justify the employment by Bakery,Inc. of Capps.whose name appearson Style's certificate,on the ground that Shauf was kindly disposed toward Capp's fatherNo attempt was made to explain, in view of then, alleged deficiencies why Bakerv, InchiredWestbrook or Bledsoe.The union contract provided for it work week of not more than idavs,not includ-ing over time work _IIOUNIAIN CITY MILL COMPANY427up in her work" and that he instructed the forelady to reprimandPatty.However, Shauf could not recall the last occasion on whichhe issued such an order and lie did not kiuh whether the foreladycarried out his instructions.The forelady, Siddie Vondrake, failedto testify.Patty was first employed by the Mill Company bakery about 1919and, after working for 8 or 9 years, quit. She returned in 1933Since that date until about June 30, 1939, Patty lost no time onaccount of sickness and worked in the bakery every day on whichwork was available. In October or November 1937 she visited adoctor and thereafter received medical treatment for an internalcancer during a period of approximately a year. In November 1938,the date of her last treatment, the doctor informed Patty that she"was getting along fine."On August 3, 1939, she procured a certifi-cate of 'good health from the doctor.Although on several occasionsPatty stated in the plant that she "felt badly," apparently such com-plaints did not differ from those voiced by other employees who nor-mally became slightly ill.Neither Shauf nor any other supervisorever told Patty that she appeared to be in bad health and Shaufadmitted at the hearing that Patty's appearance had not changed inthe past 3 or 4 yearsLois BakerLois Baker worked as a cake packer in the Mill Company bakerymore than 5 years. In the written comments, Parks stated thatBaker was "fussy" and "threatened violence to other employees,"and Shatif wrote that she "seemed to be very much dissatisfied withher work of late and therefore, did not fit into the new company."It does not appear that Baker was "fussy" to such an extent as tomake her an undesirable employee.At the hearing Parks did notamplify his written.objections to Baker; Shauf admitted that shewas "fussy- just like anybody else that is fussy sometimes."Aside from Parks' statement in writing, the record contains noevidence that Baker threatened other employees with violence.Bakerdenied that she had any physical encounter or heated argument withother employees.On occasion, she discussed the Union with NellMurphy, a non-union employee who worked close by in the plant.Although Nell Murphy complained about Baker to the forelacly, thelatter told Baker to disregard' Murphy's complaints, and the foreladynever threatened to discipline Baker for engaging in argument withMurphy.Moreover, others besides Baker had arguments with fellowemployees in the plant.In his testimony Shauf stated that lie reached the conclusion thatBaker was dissatisfied with her work because lie had received a letter 428DECISIONSOF NATIONALLABOR RELATIONS BOARDseeking information about Baker from a prospective employer towhom Baker apparently had applied for a job, and for that reason,he decided not to hire Baker.Baker denied that she made applica-tion for work elsewhere, except as stated below, and Shauf wasunable to produce the letter or name the prospective employer. Bakertestified that she secured extra employment elsewhere during the 1938Christmas season with Shauf's permission when the Mill Companyprovided only 1 or 2 clays' work a week.On this occasion, Shaufoffered to furnish a recommendation for Baker and requested her toreturn to her job at, the Mill Company after the Christmas season.KateB. BrownKate B. Biown was first employed by the Mill Company in 1911.Thereafter, until 1927) she worked there intermittently.She last re-turned to the bakery in 1927 and continued as an employee of theMill Company until June 30, 1939. Shauf and Parks asserted thatthey rejected Brown's application because she involved the Mill Com-pany in an excessive number of garnishments.Parks stated also thatMill Company customers threatened to quit trading unless it assistedthem in collecting their bills from Brown.Brown admitted in her testimony that her wages were garnisheedon one occasion in 1938 and on three occasions, in January, March,and April, in 1939.The March 1939 garnishment was occasioned byan unexplained error on the part of the creditor since it related to aclaim which Brown had paid. It was the same claim upon whichthe 1938 garnishment had issued.After service of the March gar-nishment summons, Brown secured a receipt and showed it to Shauf,thus disposing of the matter to his satisfaction.The other two gar-nishments grew out of bills which Brown owed for groceries andback rent.After Shauf called the January garnishment to Brown'saltention, she made arrangements with the creditor to pay the claiin,n installments.Brown also paid the April garnishment. Sincethen, she has not been involved in garnishment proceedings.Duringthe first 6 months of 1939, she obtained no more than 8 full weeksof employment and earned from $16 to $18 a week on a piece-ratebasis when she worked a full week.Although the union contractprovided that "any employee who has had 2 garnishments withinsixty clays served on him or her is automatically discharged," theMill Company never sought to invoke that penalty or otherwise todiscipline Brown.George if. MoodyGeorge W. Moody first worked for the Mill Company' about 18 0120 years prior to the hearing.He last began work at the bakery iJIOIT\TAI\ Cif] MILL COMPANY429on June 2, 1936,and worked there until June 28, 1939.On the re-verse side of his application,Shauf wrote that"we found [Moody]to be unappreciative,therefore, we thought it would not be advisableto bring him back into the new company,"and Parks noted:(Confidential report from a specialist shows this man to beaffected by syphilis.)Moody was employed as a dough roller in the bakery where hisduties subjected him to flour chest.In the spring of 1938, whenMoody complained of pain in his head, Shauf sent him to Dr. Wil-liard Steele,a physician to whoi.l the Mill Company had been directedby its workmen's compensation insurance carrier to send its injuredemployees.According to Shauf, he received a telephone report fromDr. Steele who stated that 111oody's ailment "could be caused fromsyphilis."Dr. Steele did not testify.Thereafter,Moody went toa hospital where he remained for about 2 weeks.The doctor whoattended him here toldMoodythat lie had sinus trouble.After aleave of 4 to 6 weeks, Moody returned to work as a dough roller.Nothing was said to him about having any disease and he was un-aware"that anyone might have suspected him to be infected until aunion or Board representative informed him of the respondents'claim in August 1939.On August 2, 1939, Moody applied to Dr. GVictorWilliams,a Chattanooga physician who certified iii writingthat he' examined Moody and found hum"able to,work."Duringthe course of the hearing,on December 18, Dr.Williams issued asupplemental certificate stating that lie"had aWassermanmade onMr. Geo.Moody 8-3-39, and it tested perfect."The records of TheBaroness Erlanger Hospital whereMoodywas a patient in April1938, show negative results on Moody's blood and spinal-fluid Wasser-man tests made April 4. 1938. In October 1938 Moody underwentaphysical examination and obtained the usual city food-handler'spermit from the Department of Health.Shauf claimed in his testimony that Moody was unappreciativefor the medical aid which the Mill Company furnished him in thatlie showed"a lack of interest in his work" for which Foreman Venablereprimanded him.Moody denied that he was ever criticized forbeing unappreciative by any supervisor and Foreman Venable didnot testify.Stewart Frank KelleyStewart Frank Kelley, the vice president of the Union, entered theemploy of the Mill Company in 1908 and, except for a period of3 Shauf admittedthat he was told by DrSteelethat he didnot utilize a Wassermantest in diagnosingMoody's case. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately 2 or 3 years, worked in Its bakery department con-tinuously until June 22, 1939.During his long tenure, lie was en-gaged in almost every job in the bakery, except In the mixing room.At the time the Mill Company ceased operation and prior thereto fora period of approximately 10 years, lie operated a large cuttingmachine.In his written statenients, Shauf charged that Kelley had fallenbehind in production and had stated to Luther Phillips that he(Kelley)would not remain with the Mill Company, if he couldsecure work elsewhere.Parks wrote:No--Frankly I'm afraid of personal violence from ties manOnce when lie asked me «-by lie was never advanced I sug-gested that he improve his personal appearance by shaving atleast ever [sic] other day-change work clothes more often andtry to keep "booger:" from hanging on his nose whiskers con-stantly.LaterMr. Hutcheson told him practically the samething ever since that time lie has been very unfiiendly and Ihasa very dangerous look for me.D. P.P. S.-Witt general unsanitary appearance even with theslight improvement made on prizecontest I don't think that heshould be reemployed.D. P.According to Shauf. Kelley was reprimandedby hisforeman forlagging in production. Shauf could not, however,recallwhen thisalleged incident occurredand theforeman did not testify.Kelleytestified that on one occasion Shauf asked Kelley why productionlaggedand that lie told Shauf that the machine had been operatingconstantly at full speed.AccordingtoKelley, on this occasion, heoperated the machine at the regular speed but more than the usualamount ofdoughwas inserted in themachineon the day in question,thus requiring a greater output.The 11Ii11 Companybakery was in-adequately staffed.Many times Kelley worked alone "on the floor."On at least two occasions, Shauf commended Kelley on his work.About 2 years before the hearing, referring to Kelley, Shauf pointedout to Hollingshead, who was then the production manager,as theytoured the plant:"thisman can get more out of an old worn outmachine than any man I have got on the job."As late as June 1939,Shauf told Kelley that they"had always got along awfully well. . . and . .. would continueto getalong allright."At the hearing Parks stated that Kelley came to the former's officeabout 3 or 4 months beforeJuly1, 1939, and asked why he was notadvancing in his employment-with the Mill Company.According toParks, he advised Kelley to shave at least every other day and tochange his work clothes more often;and since then Parks feared Kel- MOUNTAIN CITY MILL COMPANY431ley because of the way he "looked" at Parks.Kelley denied that hewent to Parks, who headed a department other than the one in whichKelley worked, to discuss the subject of Kelley's progress in the plant,and stated that neither Parks, Hutcheson," nor any other supervisorever criticized him because of,his personal appearance.A part of Kelley's duties required him to do "dirty work."Heassisted the Milt Company engineer.Almost "every day he disas-sembled a motor or did other similar work. In addition, Kelleyhelped clean the ice plant.This work he described in his testimonyas "the nastiest job in the house."On the average, Kelley shaved atleast twice a week.Other employees shaved less often.Moreover,Parks admitted in his testimony that Kelley improved his personalappearance during the last few months immediately preceding July 1,1939, and never threatened Parks with violence.Mattie DavisMattie Davis worked intermittently for the Mill Company since1904. Shauf and Parks objected to her for the asserted reason thatshe "was hard to get along with." Shauf testified that her foreman,Luther Phillips, reported that she resented statements made to herby others.Sliauf could not recall when Phillips made such reportand Phillips did not testify.Shauf concluded on the basis of thereport that it "would be best not to bring Mrs. Davis into a newcompany."While Davis stated at the hearing that she had pettyarguments with other employees in the plant during the long courseof her employment, she denied that her supervisors ever criticizedher work.Parks also noted on Davis' application: "Age 56-Too old." Infact',Davis was aged 60, the oldest employee in her department.55Clearly, however, this notation was an afterthought since Parks didnot make it until Field Examiner Styles called at the plant sometime in August or September 1939, and Sliauf admitted at the hear-ing that Davis' application was rejected "mostly" because of her dis-position.Moreover, she lost not more than 1 week on account ofillness in the last 10 years of her employment; she never complainedthat her work as a wrapping-machine bundler overburdened her orrequested lighter work, and her supervisors never claimed that shedid not fulfill her production quota or advised her that-she was tooold for the work. She produced a certificate, dated August 7, 1939,°+Parks admitted that he was not in (,seat when Hutcheson allegedly discussed Kelley'spci sonal cle5nluiess with him and Hutcheson failed to testify with respect to this aspectof the case.v, In her application Davis gave her age as 5GShe testified,however,that she was notsuie of hci age and that she later checked the family Bible and obtained the year of herbirth 432DECISIONS OF NATIONALLABOR RELATIONS BOARDand signed by Doctor J. B. McGhee, a Chattanooga physician, slat-ing that he had examined Davis and found her in good physicalcondition, free from contagious disease and able to woi;k.Frances D. BridgeFrances D. Bridge was employed by the Mill Company in 1934 asa bundler in the wrapping department.About May 1938 the MillCompany closed its loaf-cake room, and in order to make room forformer employees of that department, it put Bridge on part-timework and gave her job as bundler to an employee with greater lengthof service.Bridge continued in her part-time job until shortly be-fore June 15, 1939.At that time, she applied to Shauf for full-tuneemployment. Shauf told her that he would provide her with a regu-lar job but requested that she give up an outside job as a waitress atwhich she worked evenings.This Bridge agreed to do.Shauf asserted that he decided to reject Bridge's application be-cause she retained her outside job contrary to her undertaking.During the month of June, Bridge worked 2 or 3 weeks on a regular-shift Oasis at the bakery.This, however, only provided her with 3or 4 days' work a week.When the Mill Company posted the noticeof discontinuance of its business Bridge decided to retain her outsidejob pending developments as to her future employment, and there-after worked 3 to 4 hours on Friday, Saturday, or Sunday eveningsso that her hours would not interfere with her work at the Mill Com-pany.Although Shauf testified that he had received from ForemanPhillips information that Bridge continued in her outside job, Bridgewas not reprimanded or criticized for retaining her job as waitressAt the hearing Shauf sought to introduce another reason for re-jecting Bridge's application.`,'He testified that her foreman com-plained that Bridge did not maintain her production quota and thathe (Shauf)'instructed the foreman to "talk to her about it."Shauffailed to state when the alleged deficiency in Bridge's work occurredand the foreman did not testify.M. G. M11,ilam. Jr.'SM. G. Milam, Jr., workedfor theMill Companyfrom August 10,1925, to November 11, 1927, when he quit.He was reemployed by iton January 4, 1937, and thereafter worked as an oven man untilJune 27, 1939.In support of his written objection that "from past experience weknew that Mr. Milam would not fit into the new company," Shauf10This reason was not assigned on the application."Also referred to in the record as Marvin Milam and Marvin George Milam, Jr MOUNTAIN CITY MILL COMPANY433testified that Foreman Venable frequently' called Milani, Jr.'s atten-tion to the fact that he "slowed down" the machinery and that Milani,Jr. continued the alleged offense thereafter.However, Shauf couldnot recall when Milam, Jr. last "slowed down" the machinery orwhen Venable spoke to Milani, Jr. about it, and Shauf admitted thathe never discussed the matter with Milani, Jr.As a result of theseincidents, Shauf claimed, relations between Milam, Jr. and Venablebecame strained.This Milam, Jr. denied.He testified that he neverhad any arguments with Venable, that Venable never criticized orreprimanded him for failure to carry out orders or to cooperate withVenable. It was the duty of Milani. Jr. to regulate the speed of themachinery in accordance with the temperature of the oven.On oc-casion,Venable iliquired why Milani, Jr. "slowed down" the ma-chinery, and Mhlam, Jr. explained what he had done to Venable's ap-parent satisfaction.Indeed, Milauu, Jr. and Venable associated witheach other after working hours, and Venable visited often at thehome of Milani, Jr., and as late as July '3, 1939.Venable did nottestify.Parks gave no testimony at the hearing to substantiate the follow-ing objections which he noted on Milam, Jr.'s application :It has always been a custom in plant to double cake orcracker crew over to the departments that were behind with pro-duction.Recently his attitude was-Let the cake orders waituntil the cake crew can make them. The cracker crew was per-mitted to run cakes after full weeks' time was guaranteed bythe company to all cake crew employees.He has a tendency tobe insubordinate, is not on the best of terms with his foreman.(Off Record : His record (common talk in the plant) in connec-tion with young lady employe is not a very good recommenda-tion-)Sometime in the spring of 1939, Mr. Adams, a Mill Company officeemployee, toldMilam, Jr., who worked in the cake department,that the Mill Company proposed to allow the cracker-departmentemployees to work an extra shift in the cake department on aThursday and lay off the employees of both departments on Friday,the following clay.The employees of the cake department, whohad not been working fall time, objected to the plan and made theirobjections known in the plant. Shauf summoned the union grievancecommittee, consisting of Phillips, Manerva Sutton, and Milam, Jr.At the conference in Shauf's office, Milani. Jr., took a leading partin the discussion.He pointed out that the union contract providedfor departmental seniority and asserted that the available work in 434DECISIONSOF NATIONALLABOR RELATIONS BOARDthe cake department should be given to cake-department enlployees.-Shauf demurred.He claimed that the Mill Company needed thecakes, that the cracker crew was current in its work, and that itsservices were required to assist in the cake department.Unable toagree, Shauf summoned C. B. Norwood, the Union's business repre-sentative, and another meeting was held later the same morning.As a result of the second conference, the Mill Company acceded tothe Union's position.Aside from reporting the result of the secondmeeting to Venable in response to the latter's inquiry, Milani, Jr.engaged in no other activity with respect to this matter, and Shaufadmitted in his testimony that Milan, Jr. was never laid off orreprimanded for insubordination.To support Parks' "off record" comment, at the hearing Bakery,Inc., sought to show that Milani, Jr. committed a statutory offensein 1927 and was the father of an illegitimate child born to an em-ployee of the Mill Company.At the hearing Milani, Jr. denied the bastardy charge.He testi-fied that he left his employment at the Mill Company plant in 1927when a rumor spread that lie was involved in an illicit affair witha female employee.He returned to the plant, however, in 1937,discussed fully the 1927 charge with Shauf, and was reemployed.At this time the girl involved in the 1927 affair worked in the plantand was married to a person other than Milani, Jr. Thereafter bothcontinued in the employment of the Mill Company until it ceasedoperation.At the time of the hearing the girl was employed byBakery, Inc.On two other occasions, Shauf showed confidence in Mllaill, Jr.as an employee. On July 1, when Milani, Jr. applied for work withBakery, Inc., he was told by Shauf that his name could be used forpurposes of reference.Again, sometime in the first week afterBakery, Inc. started operation, Shauf promised to provide Milan,Jr.with a recommendation for employment elsewhere.Under these circumstances, we do not believe that Bakery, Inc.was motivated in its refusal to hire Milan, Jr. because of his allegedlack of moral fitness.We find it unnecessary therefore to considerwhether Milam, Jr. was guilty of the bastardy charge.' The pertinent pai t of the union contract read as follows"(S) In times of slack-ness of work,all employees are to be retained as far as possible and laid off in rotationuntil normalcy has been regainedShould it become necessary that some employee be laidoff,then those hired last shall be laid off first,and those of seniority retained;.Seniority shall rule by departments,the respective departments being Cracker,Cake, Icing,Wrapping, Carton,Mixing,Shipping,and Receiving Departments " MOUNTAIN CITY MILL COMPANY435C. Conclusions concerning the alleged discrimination with, respect tothe 27 individuals listed in Appendix AWe are convinced from the foregoing facts that Bakery, Inc. re-fused to employ the 27 individuals listed in Appendix A in order toprevent the Union from continuing to enjoy the majority status ithad among the Mill Company bakery employees and to discouragemembership in the Union.When the Mill Company discontinuedbusiness on June 30, 1939, its bakery-division pay roll contained ap-proximately 107 non-supervisory employees, approximately 55 or 56of whom were members of the Union. Bakery, Inc. hired all thenon-union employees and refused employment to 27 of the unionemployees, whom it replaced with new non-union employees.Exceptpossibly as to one of their number,5a the Mill Company supervisory,sales, office, andmechanical staff of the bakery division, totallingsome 21 employees, all of whom were excluded from the operation ofthe union contract by its terms, continued in their employment inthe same capacities with Bakery, Inc.-Thus, in the process of reor-gnnization, Bakery, Inc. refused employment to the 27 union mem-bers whose names are listed in Appendix A, and to no others.61Of four Mill Company bakery employees who held office in theUnion, including grievance committee posts, Bakery, Inc. refused tohire two, the vice president, Stewart Frank Kelley, and MarvinMilaan, Jr., a member of the grievance committee. 12The record af-fords explanation of the employment of Bakery, Inc. of LutherPhillips, the president of the Union and chairman of its grievancecommittee, and Manerva Sutton, its recording secretary.Phillipswas made a Mill Company foreman and received an increase in payshortly after it entered into the contract with the Union in October1938.Phillips had sat as a member of the committee which nego-tiated the contract on behalf of the Union.Thereafter on manyoccasionsPhillips refused to accept grievances from employees$0Of the seenMillCompany bakerysalesmenexcludingParks, the name of one,JB Shacklett,does not appear on the list, introduced in evidence,of Bakery,Inc. em-ployees as of July 15,19:9Theciiciunstances'giving rise to such omission are notdisclosed in the recoida0Of 11 m'mbei s of the smpervi0orv staff Foreman Luther Phillipswas president ofthe Union and the name ofG Venable, a foreman,appeals on Styles' certification of unionmembers"The reorganization of theMill'Company mill division,where the employees were notorganizedin the Union,is instriking contrast to that of the bakeryAlthoughMillCompany, Inc. failed to hie 16 Mill Company mill employees, it did not employ other-persons to fill their placesThus theresultwas a reduction in forceMoreover, theMill CompanyInc staff, unlike thatof Bakery,Inc , was selectedby thevarious depart-mental foremen and notby a contra; authority such as theBakery, Inc personnelcommittee62The membership of the grievance committee'consisted of the Union's officers andMilam,JrC B Norwood,the Union's business representative,also occupied the postof financial secretar},but lie was not an employee of either of the respondents 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDalthough he Was chairman of the grievance comittee; rather hesought to dissuade the employees from filing grievances through theUnion and urged them to present the matters individually to themanagement.Either in April 1939 or shortly after the Mill Com-pany announcement to its employees in June 1939 of the discon-tinuance of the business, he indicated to Milam, Jr. in a conversationthat he (Phillips) Was ready to abandon the Union completely sayingthat he "didn't care whether he stayed in the Union any longer ornot, . . . that so far as he Was concerned with it, he Was throughwith it." Indeed, shortly before the respondents consummated thereorganization,Phillips disclos'd that a disproportionate numberof union members would not be continued in the employment ofBakery, Inc., and attempted to effect the dissolution of the Union.When the Union authorized the calling of a strike, as set forth inSection IIIC, infra,Phillips suggested, in the presence of theemployees, that Campbell, Jr. secure police protection at the plantto offset pickets in order to induce the employees to remain at work.Under these circumstances, we believe that the respondents regardedPhillips as more closely allied with management than with theUnion.With respect to Manerva Sutton, on June 24 she inquiredof Foreman Phillips whether Bakery, Inc. planned to employ her,and threatened to cause trouble in the event that unlawful uniondiscrimination occurred.The possibility of such resistance by one ofthe theretofore active unionists forestalled discrimination'as to her.For these reasons, the fact that Bakery, Inc. continued Phillips andSutton in its employment loses what probative bearing it mightotherwise have on.the issue of Whether an unlawful discriminationhas occurred.We do not believe, as Bakery, Inc. contends, that it based theselection of its employees exclusively upon the factors set forth inits answer and that the disparity in treatment between union andnon-union Mill Company bakery employees was merely coincidental.The members of the supervisory staff of the. Mill Company wereopposed to, the Union.They questioned the workers about theirunion membership, disparaged the Union and its leaders, belittledthe advantages to be gained from union membership, sought to enlistthe aid of one of the members to engage in espionage activities toascertain the identity of employees who had joined the Union, andthreatened to take steps to remove the influence of the Union fromthe bakery.Superintendent Shauf, who played the leading role inthe selection of Bakery, Inc. personnel,63 expressed opposition to the63 Shauf wrote all his comments on the applications before he discussed them with theother members of the committee and in all 27 cases the committee followed Shauf'sdecisionwe think it significlnt that Shauf used the plural pronoun "we" and the pasttense in framing his commentsHe is also referred to in the record as the chairmanof the committee MOUNTAIN CITY MILL COMPANY437Union, refused to consider relatives of union members for employ-ment because of the union activities of such employees, and threat-ened to resort to some expedient "or other" to rid the Mill Companyof the Union.During the period of reorganization immediatelybefore June 30, Foreman Phillips let it be known that the Unionwould lose its majority status as the result of the personnel policyplanned by Bakery, Inc.After Bakery, Inc. eliminated the 27 indi-viduals listed in Appendix A, Foreman J. Cleary told a Mill Com-pany employee whom Bakery, Inc. had hired that she would meetthe same fate as the 27 unless she abandoned her union activities;Forelady Vondrake rhetorically asked another Mill Company bakeryemployee if she did not regret joining the Union; and PresidentCampbell by implication expressed his opposition to the Union byassembling the employees in the plant and telling them to presenttheir grievances individually to him.e"Moreover, a consideration of the statement of the individual casesset forth above reveals that in certain instances the principal reasonsadvanced by the personnel committee for its rejection of the employ-ment applications of the 27 individuals listed in Appendix A did notexist.In some of these instances, the alleged ground for the refusalto hire was based upon the hearsay statement of a supervisory em-ployee who did not testify at the hearing; and the applicant involvedgave testimony negativing the supposed basis for the alleged groundof rejection.In others, the alleged reasons were trivial or vague incharacter.Furthermore, the reasons advanced by the personnelcommittee, although having some foundation in fact in several cases,dc, not persuade us as being the operative causes for the rejection ofthe 27 union members. In many instances, the alleged reason forthe rejection had existed and was known to the applicant's super-visors for a substantial period of time and yet the Mill Companyneither disciplined nor criticized the applicant while employed by it.At the hearing Shauf sought to explain this failure on the groundthat the Mill Company supervisory staff became lax in the enforce-64During the oral aigument counsel for Bakery, Inc urged that Campbell had no inter-est in the union affiliation of Bakery, Inc 's employees and had delegated the selection tobemade on the basis of efhnency to three trusted super isorv eniph,yees('.imphell'sappeal however, for the individual handling of grievances negatives the assertion of hisdisinterest toward the self-organization of the employeesMoreover, eien if contrary toCampbell's wishes, the personnel committee made a discrimmatoiy selection of applicants,Bakery, Inc is responsible for the resultant discrimination since it clothed the committeewith full power to act and ratified and approved its actions despite the Union's repeatedprotests, heretofore discussedSee, for example.Swift • Co. i.NationalLabor RelationsBoard,106 B' (2d) '87 (C C. A 10), enf'g as modMatter of Swift & Company,a corpora-tionandAmalgamated Meat Cutters and Butcher Workmen of North America, LocalNo.6411,and United PackingHouseWorkers Local Industrial Un on No 300. 7 NL R B 269;NationalLaborRelationsBoard v A. S. AbellCo., 97 F. (2d) 951 (C. C. A. 4), ent'g asmod.Matter of The A. S Abell Company,a corporationandInternational Printing andPressmen'sUnion, BaltimoreBranch, Baltimore Web Pressmen's Union No. 31,5 N. L.R B. 644283036-42-vol. 25-29 438DECISIONS OF NATIONAL LABOR' RELATIONS BOARDment of discipline and reluctant to discharge old employees whenit learned that the Mill Company contemplated liquidation.How-ever, it is unlikely that the supervisory members of the Mill Com-pany bakery staff would have been retained by Bakery, Inc. if infact they had seriously neglected their duties as Shauf would haveus believe, or, that the undesirable employees should have been con-fined entirely to those who were union members. Indeed,' in thecase of six or seven of the applicants, in effect; the principal objec-tion to their employment was found in the fact that they sought topresent a grievance with respect to uncompensated overtime workto the management,65 while in another instance the applicant wasrejected principally because in his capacity as a member of the uniongrievance committee he pressed a grievance concerning a proposedlay-off of the employees in his department.Furthermore, the union members were subjected to a rigid exami-nation of their qualifications whereas the qualifications of non-unionemployees of the Mill Company or entirely new non-union employeeswere not investigated.In accordance with the instructions ofCampbell, Jr., the personnel committee submitted written commentsgiving reasons for the rejection of applicants who had worked intheMill Company bakery.The personnel committee was not in-structed to give its reasons for the rejection of other applicants orfor the acceptance of any applicants, and it gave none. Indeed,Shauf admitted on cross-examination that, at the time of the selec-tion, the personnel committee anticipated a "hearing."Bakery, Inc.,had in its files the personnel and other records of the Mill Company,including the union membership list.Shauf, who knew the identityof employees who were members of the Union, submitted recom-mendations for the rejection of the 27 individuals listed in AppendixA and of no others. In each case the other members of the com-mittee adopted Shauf's recommendation.Every rejected applicant -was a union member, and all non-union employees of the Mill Com-pany bakery were selected for employment.Bakery, Inc. arguesthat, since a tendency exists in plants operated on an open-shopbasis for the-least efficient employees to be the first to join a labororganization, it is natural that those rejected for inefficiency shouldbe among those who belong to the Union. Concedingam'guenclothevalidity of this assumption, it is not, however, within the probabili-ties that all rejected union,members were inefficient and all retainednon-union employees efficient, or were so considered by Bakery, Inc.Moreover, while the 27 individuals listed in Appendix A couldqualify as experienced bakery employees with, on the average, longservice records, Bakery, Inc. hired new employees, who had no con-66with respect to several of this group who denied participating with the others, thesupervisors believed that they joined in protesting against overtime work. -MOUNTAIN CITY MILL COMPANY439nection with the Mill Company, without any investigation as to theirqualifications as bakery employees. In fact, they had no such priorexperience.-Accordingly, we conclude from all the evidence that Bakery, Inc.did not consider all applicants for employment who had worked fortheMill Company bakery on the basis of their usefulness as em-ployees.We are convinced that Bakery, Inc. segregated those appli-cants who belonged to the Union for separate treatment; it hired allapplicants who had no union affiliation on the strength of their pastemployment as Mill Company bakery employees without furtherregard to their qualifications; of the union members, in part, itrejected those applicants whose union activities, aside from Inember-ship, displeased it,66 and those whom it regarded as more readilydispensable than other union members, in order to impede the Unionand discourage union membership.We do not believe, under thecircumstances, that the 27 individuals listed in Appendix A, after anaverage service of approximately 10 years with the Mill' Company,were rejected by the personnel committee for employment withBakery, Inc. because of the reasons it advanced, apart from thosewhich' relate to their union membership.We find, therefore, that,except for their union membership and activity, the 27 individualslisted in Appendix A would have been employed by Bakery, Inc. atthe same or substantially equivalent positions at which they had beenemployed by the Mill Company.Bakery, Inc. contends also that it cannot be held to have engagedin unfair labor practices by not employing the 27 individuals listed inAppendix A, for the reason that they were never employees of Bak-ery, Inc.67It argues at length in its brief that the Act cannot beproperly construed to prohibit the denial of employment to an appli-cant for a position because of his union membership or activities.We have considered this question in severalcases.68If an employerdiscriminates either as to hire or tenure of employment or conditionof employment because of organizational affiliation or activity.thereby discouraging membership in a labor organization, he hasengaged in an unfair labor practice within the meaning of the Act,60 Such as those employees included in the "No. 10"group discussed,supra.eiFor the purposes of this decision, we assume that the employer-employee relationshipdid not exist between Bakery, Inc and the 27 individuals listed in Appendix A.89Matter of WaumbecMills, Inc.andUnited Textile Workers of America,15 N. L. R. B.37, and cases there cited ;Matter of Phelps Dodge Corporation,a corporationandInter-national Union of Mine,Mill ,and Smelter Woo keys, Local No30,19 N L R B 547;Matter','ofMilan Shirt Manufacturing Company'and Milan Improvement CompanyandAmalgamated Cloth-wigWorkers of America,22 N. L R B 1143 See alsoMatter ofSouthern Steamship CompanyandNational Maritime Union of America(affiliatedwiththe C 10 ), 23 N. L. R B. 26;Matter of Sierra Madre-Lamanda CitrusAssociationand Benjamin H. Betz,an individual doing business as Betz Packing CompanyandCitrusPacking House Workers Union Local No. 20166,23 N L R B 143. 440DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is not a prerequisite in all cases to such finding that the status ofan employee be held by the personagainst whomthe alleged dis-crimination has been directed,for the Act expressly applies to adiscrimination as to hire, and thus does not permit employers todiscriminate against applicants for employment because of theirunion affiliation or activities.InMatterofWaumbecMills,Inc.andUnited Textile Workers of America,-we.said:It is well established that the Act is not intended to interferewith the normal exercise of the right of the employer to selectits employees or to discharge them.The respondent's contention,however, that the Act has no application whatever prior to theformation of the employer-employee relationship is clearly andspecifically contradicted by the terms of Section 8 (3) of the Actwhich provides,"It shall be an unfair labor practice .for anemployer-by discrimination in regard tohire 7°or tenure ofemployment or any term or condition of employment to encour-age or discourage membership in any labor organization: . . . "A reference to the legislative history of the Act indicates thatthe provision means exactly what it says.71In addition, thebroad purpose of the Act to further industrial peace by "encouraging the practice and procedure of collective bargaining" isirreconciliable with the proposition that employers may debarunion applicants with impunity.Section 8 (1) of the Act likewise covers a discriminatoryrefusal to hire as well as a discriminatory discharge.Simplystated; Section 8 (1) makes it an unfair labor practice for anemployer to interfere with, restrain,or coerce employees in theexercise of their rights of self-organization and collective bar-gaining.One form of interference,restraint,and coercion is thedischarge for union membership or activities of an individualalready employed.Another such form is the refusal to hire anindividual seeking employmentfor the same reasons.Each is anopen warning to all persons already employed, and it is the inter-fering, restraining,and coercive effect upon these employees thatconstitutes the violation of Section 8 (1) in both cases.Hence itis immaterial whether the individual discriminated against isalready an employee or merely an applicant for employment.72'Sec! footnote 98,supra.T" Italics supplied41T'"eCommittee on Labor of the House in its report speaks of "Discrimination indischarge,lay-off, demotion or transfer,hire,forced resignation,or division of work; inreinstatement orhirefollowing a technical change in corporate structure,a strike,lock-out,temporary lay-off, or a transfer of the plant" as among the various kinds of discriminationsprohibited by Section 8 (3)(House Rept.No 1147, 74th Cong , 1st Sess,p 19 ; italicssupplied)12 [Citing cases.] MOUNTAIN CITY MILL COMPANY441Since discrimination in hiring is as telling a form of inter-ferenceWith self-organization as any. other and as much anincitement to disputes burdening and obstructing commerce, suchdiscrimination is plainly in conflict with both the policy andpurposes of the Act.Bakery, Inc. argues also that the Act, if construed to forbid dis-crimination in selecting among applicants for employment, wouldviolate the Fifth Amendment to the Constitution of the United Statessince thus construed it would compel an employer to enter into con-tracts with, or to pay money to, persons with whom the employer hasno contractual relations.The position urged involves a fundamentalmisconception of the operation of the Act. Interdiction of discrimi-nation in selecting among applicants imposes no restraint upon theemployer Which is substantially different-from the ban upon discrim-ination in discharging employees; 73 in each case the employer's free-dom to choose those with whom he desires to initiate or maintain theemployment relationship, is limited to precisely the same degree.Theemployees' 74 freedom of self-organization, protection of which hasbeen judicially held to justify restriction upon the employer's free-dom of choice, is equally threatened in each case if the freedom ofchoice may be discriminatorily exercised.Accordingly, Ave find that Bakery, Lie., by refusing to hire the 27individuals, listed in Appendix A on July 1, 1939, and thereafter,discriminated against them in regard to hire, thereby discouragingmembership in the Union.We further find that by such action andby the statements of J. Cleary to Julia Mazerole, the statements ofSiddie Vondrake to Flossie Rogers, and by Campbell, Jr.'s addressestoBakery, Inc. employees, as set forth in Section III B and D,supraandinfra,respectively, Bakery, Inc. interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.D. The strike of July 14, 1939, and the refusal of Bakery, Inc. toreinstate the 15 employees listed in Appendix BAs Ave noted above, on July 6 union representatives saw Campbell,Jr.,protested against the employment of non-union employees tofill the jobs Which remained vacant as the result of the refusal ofBakery, Inc. to employ the 27 individuals listed in Appendix A,and requested Bakery, Inc. to employ the 27 union members; the73 Theprohibition against disci iminatory dischargeviolatesno constitutionalright ofthe employer.National Labor Relations Bow dvJones& Laughlin Steel Corp,301 U S.1, and companion cases'r+We refernot io they persons refused employment but to those who are employed bythe employer. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest was denied.The following day Foreman Cleary warnedJulia Mazerole, a union member who was employed by Bakery, Inc.when it commenced operation, that unless she quit her union activi-ties, she subjected herself to the risk of treatment similar to thataccorded by Bakery, Inc. to the 27 individuals listed in Appendix A.That day, July 7, the Union met, and the membership authorizedthe calling of a strike.At the close of work at noon on July 8,Campbell, Jr. assembled the employees in the plant.According tothe uncontradicted testimony of Flossie Rogers, Campbell, Jr.,interalia,told them thatthere would be a picket linein front of the bakery, thattheywere going to pull a strike; . . . which would be illegalthere would be a picket line in front of the bakery onMonday morning, and each andevery one that wanted to con-tinue their service with him and hold their jobs to come on andcome right to work . . .[Italics supplied.]and in response to an inquiry from Luther Phillips, Campbell, Jr.assured the employees of ample "police protection" at the plant.After an unsuccessful conference with Campbell, Jr., Shauf, andParks on July 10, in which the union representatives notified Bakery,Inc. of the Union's intention to strike, the Union called a strike onJuly 14,75 and placed pickets outside the bakery.On July 14,15 employees listed in Appendix B and Will Scudgins left the plant.Thereafter, at unstated times, at least five other employees left theirwork.Some of the 21 joined the picket line which included the 27individuals listed in Appendix A.The five who left the plant afterJuly 14, returned to work prior to October 25, 1939, the date on whichtheUnion terminated the strike.76On October 25, union repre-sentatives handed Campbell, Jr. a letter announcing that the Unionhad terminated the strike and requesting that Bakery, Inc. reinstatethe employees listed in Appendix B.At first, Campbell, Jr., re-fused, saying that in the interim Bakery, Inc. had permanently filledtheir places with other employees, but later he stated that he would"consider the matter" of their reinstatement.Manerva Sutton,Lewis Carter Sutton, and Julia Mazerole, three of the strikers,visited the plant on October 26, 1939, and requested reinstatement.Campbell, Jr. interrogated them as to their union affiliation.WhenManerva Sutton answered that the Union still represented them,Campbell, Jr. replied that he would have to "consider [their]employment."75On July 12 the International Union gave its permission for the calling of the strike.reNeither the exact date nor the circumstances surrounding the reinstatement of thefive are disclosed in the record. MOUNTAIN CITY MILL CONIPAN]443Since October 25 to the date of the hearing, Bakery, Inc. has notrecalled to work any of the 15 employees listed in Appendix B.77At the hearing Manerva Sutton, Lewis Carter Sutton,", JuliaMazerole, Howard Johnston, and Flossie Rogers, 5 of the employeeslisted in Appendix B, testified in substance that on July 14 theywere members of the Union, that they were in sympathy with thedemand of the 27 individuals listed in Appendix A that they' beemployed by Bakery, Inc., and that they refused to work on July 14,when the Union called a strike, because Bakery, Inc. refused to em-ploy the 27 individuals listed in Appendix A. Counsel for the Board,the respondents, and the Union stipulated that if the remainingemployees listed in Appendix' B were called as witnesses they wouldgive testimony similar to that of Howard Johnston and FlossieRogers recorded above.Bakery, Inc. contends that the 15 employees listed in Appendix Bvoluntarily terminated their employment. It argues that they quittheir employment because they feared physical violence from the 27fellow members of the Union, who, unlike themselves, were unsuc-cessful applicants for employment with Bakery, Inc. In supportof its defense, Bakery, Inc. offered in evidence 1-i copies of so-calledSeparation Notices 79 which contain statements by Bakery, Inc.80 thatthe employees named in the notices "voluntarily quit" for'the reasonthat, they were "afraid of bodily harm in crossing [the] picketline.""'The Trial Examiner excluded the '16 copies of the Separa-97Will Scudgins,however,was given employment on October 30, 1939. Scudgins hadbelonged to the Union but he was expelled from membership at an unstated time for non-payment of dues. About 2 or 3 weeks before October 30,he visited the bakery and toldShauf that he desired to return to work,thus abandoning the strikeThe Trial Examinergranted the motion of Board's counsel at the hearing to dismiss the allegations of theamended complaint as to Scudgins, which ruling we have affirmedsupra.Accordingly,we will dismiss the allegations of the amended complaint as to him.78Referred to in the amended complaint as Louis Sutton.79Under Rules and Regulations adopted by the Commissioner of the Department of Laborof the State of Tennessee pursuant to the provisions of the Tennessee Unemplopment Com-pensation Law, whenever a worker is separated from his employment,except under cir-cumstances not material here, the employer is required to furnish such worker with aSeparation Notice on official forms,setting forth,among other things, the cause of theseparationiiThe notice forms do not require the signature of the employee,and except as to thoseof Maude Edgeman and Julia Mazerole,the notices were not signed by the employees listedin Appendix B. In all cases they bear the signature of Bakeiy, Inc.81Of the 16 Separation Notices, 2, those concerning Cliff DeForrest Mansfield and Chris-tine Taylor, relate to persons other than the 15 employees listed in Appendix BWhileMansfield had been employed by the Mill Company,Taylor was an applicant who was hiredby Bakery,Inc. from outside the Mill Company personnel.So far as appears, neitherwas a member of the UnionExcept for Shauf's statement that Taylor"quit," the cir-cumstances surrounding their leaving the plant are not shown in the record;they did notreturn to work prior to October 25 and, so far as appears,did not apply for reinstatement.Mansfield and Taylor are not included in the allegations of the amended complaint. TheSeparation Notices offered in evidence by Bakery,Inc related to Will Scudgins and the15 employees listed in Appendix B, except Willie Capps and John Thomas.Bakeiy, Inc.did not offer in evidence a Separation Notice with respect to Willie Capps or John Thomas. 444DECISIONS OF NATIONAL LABOR RELATIONS, BOARDtionNotices offered by Bakery, Inc. on the ground that they werenot properly authenticated.82However, since Campbell, Jr. testi-fied that the documents came from the files of Bakery, Inc., wereverse the ruling of the Trial Examiner and admit them in evidence.We consider now the weight to be given the Separation Notices.At the outset it should be noted that they represent self-serving state-ments of Bakery, Inc.Apart from the notices themselves, there is noevidence that those who requested the notices dictated-to Tranum thatportion of the notices relating to the reason for their separation orthat Tranum followed their directions in the preparation of thenotices.At the hearing Lewis Carter Sutton, one of the employeeslisted in Appendix B, denied that he gave Tranum any instructionsand asserted that Tranum drafted a Separation Notice and that liereceived it in the form in which she prepared it; Julia Mazerole,another of the employees listed in Appendix B, testified that when sheapplied for her pay she received a Separation Notice from Tranum,and that it was filled in when Tranum presented it to her.Tranumdid not testify.Moreover, when Manerva Sutton, one of the em-ployees listed in Appendix B, applied for a notice, she objected to theexplanation for her absence from work which Tranum incorporatedin the notice.She told Tranum that she (Sutton) left work "becauseof the strike" and had not quit.At Sutton's insistence, Tranum pre-pared another notice omitting the matter objectionable to Sutton.The original of the notice which Tranum ultimately delivered toSutton did not state that she "voluntarily quit" or that she was "afraidof bodily harm in crossing the picket line" as the copy of the Separa-tion Notice relating to her offered by Bakery, Inc. purports to sliow.83We are not persuaded that the other employees by accepting the Sep-aration Notice in the form indicated ratified the reason for severancestated therein since their primary interest was in the notice as arequisite to obtaining unemployment compensation during the periodof the strike rather than in the legend, contained in such notices.Apart from the statements embodied in the Separation Notices, fur--thermore, there is no evidence in the record that violence occurred atthe bakery, that the pickets threatened violence, or that any employeefeared violence.Indeed Bakery, Inc. promised to afford protectionto those employees who would not support the strike, and policemenpatrolled the vicinity of the plant when the picket lines formed.82The Separation Notices offered in evidence are vaiiously dated July 17, 1S, 19, 22.and October 7, 1939Sometime after the 15 employees listed in Appendix B left the plantthey visited the offices of Bakery, Inc and icquested Separation Notices for use in connec-tion with applications they proposed to make to the State of Tennessee for benefits underitsUnemployment Compensation LawLucy Tranum, Bakery, Inc paynustress, preparedSeparation Notice forms in duplicate and delivered the originals to the employees, whoin turn presented them to the State Unemployment Compensation Division and receivedunemployment benefits.8 The originals of the Separation Notices were not introduced at the hearing. JlOLNTAIN CITY HILL COMPANY445Under all the circumstances, we find that none of the 15 employeeslisted in Appendix B instructed Tranum to prepare the SeparationNotices in the form in which they appear iud that they slid not quitfor the reasons recited therein, but on the contrary obtained suchnoticesmerely as a requisite to securing State unemployment com-pensation during the period of the strike.However, even if contrary to our finding the employees had au-thorized or ratified the statements appearing on the SeparationNotices, in our opinion it would not be conclusive upon the issue ofthe continuance of the employer-employee relationship.Apart fromtheir own testimony SF as to their reasons for leaving their work, theevidence establishes that the 15 employees listed in Appendix B be-longed to the Union on July 14 and that the Union called a strike onthat day because of the refusal of Bakery, Inc. to give employmentto the 27 individuals listed in Appendix A; that the 15 employeespromptly refused to work" and did not work thereafter until theUnion terminated the strike; and that they applied for reinstatementimmediately upon the termination of the strike.-We find that the 15 employees listed in Appendix B ceased workon July 14, 1939, and became strikers as the result of the refusal ofBakery, Inc. to hire the 27 individuals listed in Appendix A, and didnot thereafter quit their employment.We further find that thestrike was caused by the respondent's unfair labor practices and wasa labor dispute within the meaning of Section 2 (9) of the Act; 86that the strikers' work ceased because of the respondent's unfair laborpractices and as a consequence of a current labor dispute and thatthey retained their status as employees within the meaning of Section2 (3) of the Act; and that as such employees they were entitled toprotection against unfair labor practices prohibited by the Act.87'When the Union applied for reinstatement of the 16 strikers onOctober 25, 1939, Bakery, Inc. had on its pay roll, exclusive of super-visory,mechanical, sales, and office employees, approximately thesane number of persons employed by it on July 14 when the Unioncalled the strike.Since the bakery was operating at the same ca-pacity,Bakery, Inc. would have been able, by displacing personshired after the strike began, to have restored all the striking em-ployees to their former positions at the time of their application forv Including the stipulation mentioned above with respect to the testimony of 10 em-plovices listed in Appendix B85 The Union called the strike during the night of July 13.The 15 employees fisted inAppendix B refused to report for work Friday morning, July 14, and some of them joinedthe picket line"The onion called the strike duiing the night of July 13. The 15 employees listed inAppendix B refused to report for work Friday morning, July 14, and some of them joinedthe picket line.F' See, for example,National LaborRelationsBoard v Maclay Radio & Telegraph Co.,304 U 8 333 446DECISIONS OF NATIONALLABORRELATIONS, BOARDreinstatement, or shortly thereafter.Apart from the intention ofBakery, Inc. to discriminate against members of the Union who re-mained on strike to its end, considered hereinafter, there is no show-ing in the record that the refusal by Bakery, Inc. of such reinstate-ment was based upon grounds other than the desire not to displacenew employees hired since the beginning of the strike.Where, as here, a strike has been caused by the respondent's unfairlabor practices, the striking employees are entitled to their formerpositionsuponmaking application therefor s8The failure ofBakery, Inc. to reinstate the striking employees listed in AppendixB, by displacing persons hired after the commencement of the strikeif necessary, in effect and in result discriminated and constituted adiscrimination, concerning hire and tenure of employment, of suchemployees.Such discrimination discourages unionmembership.Accordingly, we find that by the foregoing refusal to reinstate the15 striking employees listed in Appendix B, Bakery, Inc. has engagedin unfair labor practices within the meaning of Section 8 (3) of theAct, and has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed" in Section 7 of the Act 89Independently of theforegoing,we are convinced that the reasonfor therefusalof Bakery, Inc. toreinstatethe strikers listed in Ap-pendix B,lay in its desireto inflicta penalty upon them for theirunion activitiesand thereby discourage membership in the Union.Of the approximately 112 employees,exclusiveof supervisory,mechan-ical, sales, andoffice employees, on the Bakery, Inc. pay roll on October25, 1939, approximately 50 were not employed by the Mill Companybakery as of June 30,1939.While the employees listed in Appendix Bhad on the average, long service records with the Mill Company bak-ery, the approximately 50 new employeespossessedno bakery expe-rienceprior to their employment by Bakery, Inc.; and Bakery, Inc.offered no evidence that the new employees retained in its employ tothe exclusion of those employees seeking reinstatement were continuedbecause of their superior skill or ability.There is no showing in therecord, aside from the bareassertion, that Bakery, Inc. promised thempermanentpositions or that it could not dismiss them without breach-I'sSee, for example,National Labor Relations Board v. Remington Rand, Inc,94 F. (2d)862, (C. C. A. 2), cert den , 304 U S 576, enf'g as mudMatter of Remington Rand, Inc.andRemington Rand Joint Protective Board of the District Council Office EquipmentWorkers,2 N. L. R B. 626;Black Diamond S S. Corporation v. National Labor RelationsBoard,94 F (2d) 875 (C. C A. 2), cert. den , 304 U S 579, enf'gMatter of Black DiamondSteamship CorporationandMarine Engineers'Beneficial Association,Local No.33,3N. L. R B.84; National Labor Relations Board v.The Good Coal Company,110 F. (2d)501 (C. C A 6), cert. den , 310 U S. 630, May 6, 1940, enf'gMatter of The Good Coal Com-panyandUnited Mine Workers of America,District 19,12 N.L R. B. 136.89Matter of McKaig-Hatch,Inc.andAmalgamated Association of Iron, Steel,and TinWorkers of North America, Local No 1139,10 N L. R. B. 33 ;Matter of Western FeltWorks, a corporationandTextileWorkers Organizing Committee,Western Felt Local,10 N. L R B. 407; and see cases cited in footnote 88,supra. MOUNTAIN CITY- MILL COMPANY447ing any legal or moral obligation.Furthermore, of the strikers,Bakery, Inc. gave employment to five who abandoned the strike beforethe Union terminated, it, and' to Scudgins- who, although employedthereafter, informed Bakery, Inc. prior to October 25 that he desiredto return to work.Moreover, when three of the strikers applied indi-vidually for reinstatement after the Union ended the strike, by inter-rogating them as to their union membership, Campbell, Jr. indicatedthat disaffiliation with the Union was a condition precedent to rein-statement.Such a preference as Bakery, Inc. showed in retainingthe new employees can be explained only on the ground that the 15employees listed in Appendix B were union members who persisted inengaging in concerted activities and that the others were not unionmembers or were union members who had ceased to give it vitalsupport.Even if, contrary to our finding, the strike was not caused by therespondent's unfair labor practices, the strikers listed in Appendix Bwhose work ceased as a consequence of the current labor dispute re-mained employees.Although the respondent was privileged to con-tinue the operation of its bakery with strikebreakers, it could not withimpunity discriminatorily bar the strikers from employment whenthey made application therefor.90In view of the foregoing, and upon the record as a whole, we findthat Bakery, Inc. denied reinstatement to the 15 employees listed inAppendix B on or about October 25, 1939,, because of their union mem-bership and activities and that this constituted discrimination in re-gard to hire and tenure of employment of its employees, therebydiscouraging membership in the Union.Bakery, Inc. has thereforeengaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (3) of the Act, and has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above,occurring in connection with the operations of the respondents de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andhave led and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondents have engaged in unfair laborpractices, we will order them to cease and desist therefrom and to take10National Labor Relations Board v Mackay Radio & TelegraphCo., 304 U. S. 333 448DECISIONSOF NATIONALLABOR RELATIONS BOARDcertain affirmative action designed to effectuate the policies of theAct and to restore as nearly as possible the condition which existedimmediately prior to the commission of the unfair labor practices.We have found that the Mill Company interfered with, restrained,and coerced its employees in th3 exercise of the rights guaranteed inSection 7 of the Act.At the time of the hearing the Mill Company,although it was not operating an active business, existed as a corporateentity and was engaged in the -liquidation of its remaining assets. Inthe event the Mill Company has reentered, or shall hereafter reenter,its former business or any substantially similar business, we shallrequire it to post notices as hereinafter provided.We have found that the respondent, Bakery, Inc. has discriminatedin regard to the hire of the 27 individuals listed inAppendix A.Thisdiscrimination took the form of a refusal to hire.Clearly the ap-propriate remedy to effectuate the policies of the Act is to requirethat Bakery, Inc. offer employment to the 27 individuals listed inAppendix A and make them whole for any loss of pay each may havesuffered as the result of the respondent's refusal to hire them.Therespondent contends that the Board lacks power to require the employ-ment of individuals who were not employees, within the meaning ofthe Act, at the time the discrimination against them occurred.We donot agree with this contention. Since Section 10 (c) of the Actexpressly permits the Board to require upon a finding of unfair laborpractices "... such affirmative action . . . as will effectuate the pol-icies of the Act," the Board is thereby empowered to order the employ-ment with back pay of individuals who were not employees of therespondent but who, absent the respondent's discriminatory refusal ofemployment contrary to Section 8 (3) of the Act, would have beenhired and paid wages."YWe will, therefore, order Bakery, Inc. tooffer immediate employment, without prejudice to full seniority andother rights and privileges, to the 27 individuals listed in Appendix Aat the same or substantially equivalent positions at which they wouldhave been employed on July 1 or July 3, 1939, as the case may be,had the respondent not unlawfully refused to hire them, dismissingif necessary to provide employment for those to be offered employment,all persons not employed by the Mill Company bakery on June 30,1939.We have found also that the 15 employees listed in Appendix Bceased work on July 14, 1939, as a consequence of unfair labor prac-tices and that on October 25, 1939, Bakery, Inc. discriminated againstthem in regard to their hire and tenure and terms and-conditions ofemployment.We shall, therefore, order Bakery, Inc. to offer rein-statement to their former or substantially equivalent positions to the91 SeeMatter of WatrnibecMills, IncandUnited TextileWorkersof America,15 N. L.R B37,Matter of Phelps Dodge Corporation,a corpo>ationandtnternational Union ofMine,Mill and Smelter Workers,Local No 40,19 N L R B 547 M0U\TA1N C111 1IILL COMPANY44915 employees listed in Appendix B without prejudice to their seniorityand other rights and privileges, dismissing, if necessary, to provideemployment for those to be reinstated, all persons hired after July 14,1939, the date of the commencement of the strike.If, after the employment of the persons listed in Appendix Aand the reinstatement of the persons listed in Appendix B, there.isnot, by reason of a reduction in the force of employees needed,sufficient employment available for all employees, including thoseto be offered employment or renlstatement, all available positionsshall be distributed among the employees in accordance with therespondent's usual method of reducing its force, without chscrnnina-tion against any person because of his union affiliation or activities,following a system of seniority to such extent as has heretofore beenapplied in the conduct of the respondent's business.Those per-sons remaining after such distribution, for whom no employmentis Immediately available, shall be placed upon a preferential listprepared in accordance with the principles set forth in the previoussentence, and shall, thereafter, in accordance with such list, be em-ployed or reemployed fit their former or substantial equivalentpositions as such employment becomes available and before otherpersons are hired for such work.The respondent shall make whole the individuals listed in Appen-dix A for any loss of pay each may have suffered as the result ofthe refusal of Bakery, Inc. to hire by payment to each of a slueequal to- the amount w1 hich he normally would have earned fromthe date of refusal to the date of offer of employment or to thedate of placement on a preferential list as aboie set forth,a' less hisnet earnings 9i in the interim.sa Since the July 14 sti ice was caused by the i espondent s unfau labor practices inrelusmg to lute the 27 individuals listed in Appendix A and the bakery was in operationduring the strike Nse will iequiie Bakery. Inc to give back pad to those 27individuals toithe period including the duration of the strikeSeeNational Labor RelationsBoard v1Villiao,Randolph flea,st, et al,102 P (2d) 638 (C C A 9) .Matter of Hai iy Schwan tofainCo, IncandTeat,le 'Vorheis Oigan,',ng Committee,12 N L Il R 1139 at 1191 ;Matter ofPrecisionCastings Company, Inc,andIronMoldersUnionofNoah Amerlea,8N L I{ B 879 at 59:1O'By "net e:nnings" is meant earnings loss expenses, such as for transportation, ioom,and Maid, mcuited bN an employee in connection with obtaining work and working else-wshere than for Bakery. Inc, which would not have been incurred but for the unlawfuldiseuinination in his or her hire of temrie of employment and the consequent necessityof his or her seeking employment elseNslreieSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America, Lumber and Sawmill1VorheisUnion, Local2790, 8 N L It 11 440Monies received for work performed upon Federal,-State'.'county,municipal, or other work-relief projects are not considered as earnings, butas provded below in the Order, shall be deducted from the suni'due the employee, and theamount thereof shall be paid over to the appropriate fiscal agency of the Federal, State.county, municipal, of other govetmnent or governments which supplied the funds for saidwork-ieliet projectsMatter of Republic Steel CorporationandSteel 1Vorleis Organ,,-mgCommittee, 9 NL I2 n 219, enf'd as modified as to other issues,Republic Steel Corpora-ho.', N L. R. B,107 F (2d) 472 (C C. A. 3), cent: gianted, May 20. 1940. ,450DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent shall make payment to each of the employeeslisted in Appendix B ordered to be offered reinstatement an amountequal to that which he normally would have earned as wages dur-ing the period from October 25, 1939, to the date of the offer ofreinstatement, or placement on a preferential list, less his netearnings 14 during that period.Even if we were to assume that the denial of reinstatement to thestriking employees listed in Appendix B was not an unfair laborpractice, as contended by Bakery, Inc., we would nonetheless underthe circumstances award reinstatement and back pay to the strikersin the manner set forth above.Assuming that Bakery, Inc. deniedthem reinstatement because their jobs were occupied by strike-breakers, and for no other reason, and assuming that a denial ofreinstatement on this ground alone was not a violation of Section8 (3) of the Act, nevertheless the entire situation was brought aboutby the unfair labor practices of Bakery, Inc., in refusing to giveemployment to the 27 individuals listed in Appendix A. In thissituation, the Board and the courts have held that the ordinary rightof an employer to select its, employees is qualified as the result ofthe unfair labor practices causing the strike, and not only are thestriking employees entitled to reinstatement upon application,95 butalso, any refusal by the employer of their request for reinstate-ment subjects him to liability for loss of wages sustained by virtueof the refusaL96Under substantially similar circumstances and inlanguage equally applicable here, we stated the basis for such orderinMatter of Western Felt Works, a corporationandTextileWork-ers Organizing Committee, Western Felt Local: 17At the time the striking employees offered to return to work,the question as to whether the respondent would itself rein-state employees whose work had ceased as a consequence ofunfair labor practices or await an order of this Board requiringit to do so' reposed entirely in the judgment of the respondent.Where, as here, employees who cease work as a consequenceof unfair labor practices offer to return to work, without re-ee footnote 93,supra.I'S95 See, for example,National Labor Relations Board V. Remington Rand, Inc,94 F. (2d)(C C A. 2). cert. den, 304 U. S. 576, enf'g as mod.,Matter of Remington Rand, Inc.andRemington Rand Joint Protective Board of the District Council Office EquipmentWorkers,2 N L. R. B. 626.96BlackDiamond S. S. Corporation v.NationalLabor Relations Board,94 F. (2d) 875(C C. A. 2), cert den, 301 U. S. 579, enf'gMatter of Black Diamond Steamship CorporationandMarine Engineers' BeneficialAssociation,Local No33, 3 N. L. R. B. 84 ;The M. H.R2tzu oiler Company v National Labor Relations Board,114 F. (2d) 432, (C C A. 7),enf'gas mod ,Matter of The d1 H. R2tzwoller CompanyandCoopers' International Union of-North America, LocalNo. 22, 15 N. L. R. B. 15.i 10 N L.' R. B. 407, enf'd,by consent decree,Western Felt Works v N. L. R.'B.,March25, 1939 (C. C. A. 7). MOUNTAIN CITY MILL COMPANY451quiring as a condition that the employer cease the unfair laborpractices which, caused them to cease work, and the employerrefuses to permit them to return to work, thereby deprivingthe employees of their jobs and attendant earnings until thisBoard issues a remedial order, we are of the opinion that thepolicies of the Act will best be effectuated by requiring thatin addition to reinstatement, the employer pay back pay to theemployees from the date on which they offered to return towork.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.Bakery and ConfectioneryWorkers' International Union ofAmerica, L,)cal No. 25, is a labor organization within the mean-ing of Section 2 (5) of the Act.2.By discriminating in regard to,the hire of the 27 individualslisted in Appendix A and thereby discouraging membership inBakery and Confectionery Workers' International Union of Amer-ica,Local No. 25, the respondent, Chattanooga Bakery, Inc., hasengaged in and is engaging in- unfair labor practices within themeaning of Section 8 (3) of the Act.3.By discriminating against the 15 employees listed in AppendixB in regard to their hire and tenure of employment and thereby dis-couraging membership in Bakery and Confectionery Workers" Inter-national Union of America, Local No. 25, the respondent, Chatta-nooga Bakery, Inc., has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair labor prac-tices within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practiceswithin the meaning of Section 2 (6) and (7) of the Act.6.The respondent, Mountain City Mill Company, has not engagedin unfair labor practices within the meaning of Section 8 (3) of theAct.'ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor' RelationsAct, the National Labor Relations Board hereby orders that the 452DECISIONS OF NATIONAL LABOR. R,LATIONS,BOARD-respondent, Chattanooga Bakery, Inc., Chattanooga, Tennessee, andits officers,agents,successors,and assigns shall1.Cease and desist from :(a)Discouragingmembership in Bakery and ConfectioneryWorkers' International Union of America, Local No. 25, or any otherlabor organization of its employees,by discriminating in regard tohire or tenure of employment or any term or condition of employ-ment ;(b) In any other manner interfering with, restraimng, or coerc-ing its employees in their rights to self-organization, to form, join,or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining and other mutual andor protection as guaranteed in Section 7 of the National Labor Rela-tions Act.2.Take the following affirmative, action which the Board finds willeffectuate the policiesof the Act :(a)Offer immediate employment without prejudice to full sen-iority and other rights and privileges to the 27 individuals listedin Appendix A at the same or substantially equivalent positions atwhich they would have been employed on July 1 or July 3, 1939, asthe case may be, had the respondent not unlawfully refused to hirethem, in the manner set forth in the section entitled "Remedy"above, placing those persons for whom employment is not immedi-ately available upon a preferential list in the manner set forth insaid section, and thereafter, it said manner, offer them employmentas it becomes available;(b)Make whole the 27 individuals listed in Appendix A for anylossof pay each may have suffered as the result of the respondent'srefusal to hire him from July 1 or July 3, 1939, as the case may be, tothe date of offer of employment or placement upon a preferentiallist, less his net earnings se during that period, deducting, however,from the amount otherwise due to eacti of them monies received byhim or her during said period for work performed upon Federal,State, county, municipal, or other work-relief project, and pay overthe amount so deducted to the appropriate fiscal agency of the Fed-eral, State, county, municipal, or other government or governmentswhich supplied the funds for said work-relief project;(c)Offer to the employees listed in Appendix B immediate andfull reinstatement to their former positions without prejudice totheir seniority and other rights and privileges, in the manner setforth in the section entitled "Remedy" above, placing those employeesfor whom employment is not immediately available upon a prefer-OS See footnote 93, supra MOUNTAIN Ci'i ] MILL COMA-]453ential list in the manner set forth in said section,and thereafter, insaid manner,offer them employment as it becomes available;(d)Make whole the employees listed in Appendix B for any lossof pay each may have suffered by reason of the respondent's refusalto reinstate them on October 25,1939, and thereafter,by payment toeach of them respectively of a sum of money equal to that whicheach would have earned as wages during the period from October25, 1939, to the date of the offer of reinstatement or placement upona preferential list, less his net- earnings 1' du ring said period, had therespondent reinstated him on October 25, 1939, deducting however,from the amount clue to each of them monies received by him or herduring said period for work performed upon Federal, State, county,municipal, or other work-relief project, and pay over the amount sodeducted to the appropriate fiscal agency of the Federal, State,,county, iuunicipal, or other government or governments which sup-plied the funds for said work-relief project;(e)Post immediately in conspicuous places in its plant and main-tain for a period of at least sixty (60) consecutive days from thedate of posting, notices to its employees stating: '(1) that the re-spondent will not engage in the conduct from which it is ordered tocease and desist in paragraphs 2 (a) and (b) of this Order; (2) thatthe respondent will,take the affirmative action set forthin para-graphs 2 (ii), (b), (c), and (d) of this Order; and (3) that therespondent's employees are free to become or remain iiienibers of Bak-ery and Confectionery W'orkers' International Union of America,Local No 25, or any other labor organization, and the respondentwill not discriminate ag;unst any employee because of membershipor activity in that organization, or any other such, organization;(f)Notify the Regional Director for the Tenth Region, in writ-ing, within ten (10) clays from the date of this Order, what steps,the respondent has taken to comply herewith.Upon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Mountain City Mill Company, Chattanooga, Tennessee,and its officers, agents, successors,and assigns, shall:1.Cease and desist from interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted'activities for the purpose of collective bargaining or other mutual aid_or protection as guaranteed in Section 7 of the National Labor Relations Act.°' See huitnote 9 :sups a283040-42-vo1 2-)--30 -454DECISIONS OF NATIONAL LABOR RELATIONS BOARD.2.Take the following affirmative action which the Board finds will-effectuate the policies of the Act :(a) In the event the respondent or its agents, successors, or assignshas reentered its former business or any substantially similar business,post immediately in conspicuous places at its plant or office and main-tain for a period of sixty (60) days from the date of posting, notices toits employees stating that the respondent will not engage in the conductfrom which it is ordered to cease and desist in paragraph 1 of thisOrder immediately above; or, in the event the respondent or its agents,successors, or assigns shall in the future reenter its former business orany substantially similar business, at that time immediately post suchnotices and keep them posted for the same period;(b)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the allegations of the amended com-plaint that the respondent, Mountain City Mill Company, has engagedin unfair labor practices within the meaning of Section 8 (3) of theAct, be, and they hereby are, dismissed.AND IT IS FURTHER ORDERED that the amended complaint, in so far asit alleges that Chattanooga Bakery, Inc. discriminated in regard to thehire and tenure of employment of Will Scudgins, be, and it hereby is,dismissed.MR. WILLIAM M. LEISERSON, concurring :I concur in this Decision and Order but on another ground withrespect to the 27 persons listed in Appendix A.As the main opinionstates, theMill Company bakery business and supervisory staff con-tinued unchanged although the stock ownership changed. I agreewith the Trial Examiner that under all the facts in this case the per-sons listed in Appendix A. continued as employees of Bakery, Inc.within the meaning and protection of the Act, irrespective of thecorporate reorganization, and their selection for discharge because oftheir union membership and activity by the supervisory committeeconsisting of Shauf, Parks, and Johnson constituted a prohibiteddiscrimination against them.The record establishes, as the Trial Examiner found, that sometime prior to June 30, 1939, when Bakery, Inc. took over the operationof the bakery, Shauf, Parks, and Johnson were appointed by Campbell(President of Bakery, Inc.) as a personnel, committee to select em-ployees for the new bakery company.During June, therefore, thethree men were not only managers and supervisors for the Mill Com-pany but they were also acting in the interest of Bakery, Inc. as itsdesignated representatives and agents.As such the supervisory com- MOUNTAIN CITY MILL COMPANY455mnittee stood in the relation of employer to the employees, and Bakery,Inc. is as responsible for the acts of the committee as was the Mill-Company.APPENDIX AMedia Louise Bragg(Maggie) Elizabeth Wood-sonBurva BateyGussie SharpeClaude E. GougerJessieM. JohnsonLouise KelleyEdith MullinsMarsouvia B. RogersGeorge A. StubbsMattie ThomasCatherine KelleyWilliam SellarsJames Henry CordellThora Mae HeatonStella PattyLois BakerKate B. BrownMamie Aline GougerMattie CornwellBessie MurrayMaggie Norman GaytonGeorge W. MoodyMarvin G. Milam, Jr.Mattie DavisFrances D. BridgeStewart Frank KelleyAPPENDIX BEarl ManningMarion BatesWillie CappsManerva SuttonFlossie RogersArthur JohnstonMaude EdgemanChester ChildressGeorge WiseSherman HammontreeGeorge FergusonJohn ThomasLewis Carter SuttonJuliaMazeroleHoward Johnston